
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.4

[Execution Copy]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

LENDERS Party Hereto BANK OF AMERICA, N.A., BANK ONE, N.A. and CITIBANK, N.A.,
as Syndication Agents, J.P. MORGAN SECURITIES INC., as Sole Lead Arranger and
Sole Bookrunner and JPMORGAN CHASE BANK, as Administrative Agent $800,000,000

THREE-YEAR CREDIT AGREEMENT
dated as of
August 12, 2002
between
WASHINGTON MUTUAL, INC. and
WASHINGTON MUTUAL FINANCE CORPORATION,
as Borrowers

The LENDERS Party Hereto

BANK OF AMERICA, N.A.,
BANK ONE, N.A. and
CITIBANK, N.A.,
as Syndication Agents,

J.P. MORGAN SECURITIES INC.,
as Sole Lead Arranger and Sole Bookrunner

and

JPMORGAN CHASE BANK,
as Administrative Agent

$800,000,000

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
  Page

--------------------------------------------------------------------------------



ARTICLE I

DEFINITIONS
SECTION 1.01.
 
Defined Terms
 
1 SECTION 1.02.   Classification of Loans and Borrowings   14 SECTION 1.03.  
Terms Generally   14 SECTION 1.04.   Accounting Terms; GAAP   14

ARTICLE II

THE CREDITS
SECTION 2.01.
 
The Commitments
 
14 SECTION 2.02.   Loans and Borrowings.   15 SECTION 2.03.   Requests for
Syndicated Borrowings   15 SECTION 2.04.   Competitive Bid Procedure.   16
SECTION 2.05.   Swingline Loans.   18 SECTION 2.06.   Funding of Borrowings.  
19 SECTION 2.07.   Interest Elections.   20 SECTION 2.08.   Termination and
Reduction of the Commitments.   21 SECTION 2.09.   Repayment of Loans; Evidence
of Debt.   21 SECTION 2.10.   Prepayment of Loans.   22 SECTION 2.11.   Fees.  
23 SECTION 2.12.   Interest.   24 SECTION 2.13.   Alternate Rate of Interest  
24 SECTION 2.14.   Increased Costs.   25 SECTION 2.15.   Break Funding Payments
  26 SECTION 2.16.   Taxes.   26 SECTION 2.17.   Payments Generally; Pro Rata
Treatment; Sharing of Set-offs.   27 SECTION 2.18.   Mitigation Obligations;
Replacement of Lenders.   28

ARTICLE III

REPRESENTATIONS AND WARRANTIES
SECTION 3.01.
 
Organization; Powers
 
29 SECTION 3.02.   Authorization; Enforceability   29 SECTION 3.03.  
Governmental Approvals; No Conflicts   29 SECTION 3.04.   Financial Condition;
No Material Adverse Change.   30 SECTION 3.05.   Properties.   30 SECTION 3.06.
  Litigation and Environmental Matters.   30 SECTION 3.07.   Compliance with
Laws and Agreements   30 SECTION 3.08.   Investment and Holding Company Status  
31 SECTION 3.09.   Taxes   31 SECTION 3.10.   ERISA   31 SECTION 3.11.  
Disclosure   31 SECTION 3.12.   Use of Credit   31 SECTION 3.13.   Material
Agreements and Liens.   31

i

--------------------------------------------------------------------------------

SECTION 3.14.   Subsidiaries.   32

ARTICLE IV

CONDITIONS
SECTION 4.01.
 
Effective Date
 
32 SECTION 4.02.   Each Credit Event   33

ARTICLE V

AFFIRMATIVE COVENANTS
SECTION 5.01.
 
Financial Statements and Other Information
 
34 SECTION 5.02.   Notices of Material Events   35 SECTION 5.03.   Existence;
Conduct of Business   35 SECTION 5.04.   Payment of Obligations   35 SECTION
5.05.   Maintenance of Properties; Insurance   36 SECTION 5.06.   Books and
Records; Inspection Rights   36 SECTION 5.07.   Compliance with Laws   36
SECTION 5.08.   Use of Proceeds   36

ARTICLE VI

NEGATIVE COVENANTS
SECTION 6.01.
 
Liens
 
36 SECTION 6.02.   Fundamental Changes.   37 SECTION 6.03.   Certain
Restrictions on Subsidiaries   38 SECTION 6.04.   Certain Financial Covenants.  
38 SECTION 6.05.   Insured Subsidiary Capital   39 SECTION 6.06.   Payment of
Dividends   39

        ARTICLE VII

        EVENTS OF DEFAULT

 

39

ARTICLE VIII

AGENTS
SECTION 8.01
 
Administrative Agent.
 
41 SECTION 8.02   Syndication Agents   43

ARTICLE IX

MISCELLANEOUS
SECTION 9.01.
 
Notices
 
43 SECTION 9.02.   Waivers; Amendments.   44 SECTION 9.03.   Expenses;
Indemnity; Damage Waiver.   45 SECTION 9.04.   Successors and Assigns.   46
SECTION 9.05.   Survival   50 SECTION 9.06.   Counterparts; Integration;
Effectiveness   50 SECTION 9.07.   Severability   50

ii

--------------------------------------------------------------------------------

SECTION 9.08.   Right of Setoff   50 SECTION 9.09.   Governing Law;
Jurisdiction; Etc.   51 SECTION 9.10.   WAIVER OF JURY TRIAL   51 SECTION 9.11.
  Headings   51 SECTION 9.12.   Treatment of Certain Information;
Confidentiality.   51

Schedule I   —   Commitments Schedule II   —   Material Agreements and Liens
Schedule III   —   Litigation Schedule IV   —   Environmental Matters Schedule V
  —   Subsidiaries
Exhibit A
 
—
 
Form of Assignment and Acceptance Exhibit B   —   Form of Opinion of Counsel to
the Borrowers Exhibit C   —   Form of Opinion of Special New York Counsel to
JPMorgan

iii

--------------------------------------------------------------------------------

        THREE-YEAR CREDIT AGREEMENT dated as of August 12, 2002 between
WASHINGTON MUTUAL, INC. ("WAMU"), and WASHINGTON MUTUAL FINANCE CORPORATION
("Finance"; each of WAMU and Finance is herein referred to as a "Borrower" and,
collectively, as the "Borrowers"), the LENDERS party hereto, and JPMORGAN CHASE
BANK, as Administrative Agent.

        The Borrowers have requested that the Lenders (as so defined) make loans
to them in an aggregate principal amount not exceeding $800,000,000 at any one
time outstanding. The Lenders are prepared to make such loans upon the terms and
conditions hereof, and, accordingly, the parties hereto agree as follows:

ARTICLE I
DEFINITIONS

        SECTION 1.01.    Defined Terms.    As used in this Agreement, the
following terms have the meanings specified below:

        "ABR", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Alternate Base Rate.

        "Acquisition" shall mean any transaction, or any series of related
transactions, consummated after the date of this Agreement, by which WAMU and/or
one or more of its Subsidiaries (in one transaction or as the most recent
transaction in a series of related transactions) (a) acquires any going business
or all or substantially all of the assets of any Person (or division or
operating unit thereof), whether through purchase of assets, merger or otherwise
or, (b) directly or indirectly acquires control of securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests of any corporation, limited liability company,
partnership, association or other entity.

        "Adjusted LIBO Rate" means, for the Interest Period for any Eurodollar
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

        "Administrative Agent" means JPMorgan, in its capacity as administrative
agent for the Lenders hereunder.

        "Administrative Questionnaire" means an Administrative Questionnaire in
a form supplied by the Administrative Agent.

        "Affiliate" means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

        "Alternate Base Rate" means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the sum of
(i) Federal Funds Effective Rate for such day and (ii) 1/2 of 1%. Any change in
the Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, as the case may
be.

        "Applicable Percentage" means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender's Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the aggregate principal amount of the Syndicated Loans
held by the Lenders or, if no Syndicated Loans are outstanding and in the case
of determining such Lender's Swingline Exposure, the Commitments most recently
in effect, giving effect to any assignments.

        "Applicable Rate" means, for any day, with respect to any ABR Loan
(including any Swingline Loan), zero, or with respect to any Syndicated
Eurodollar Loan, or with respect to the facility fees or

--------------------------------------------------------------------------------


utilization fees payable hereunder, as the case may be, the applicable rate per
annum set forth below under the caption, "Eurodollar Spread", "Facility Fee
Rate" or "Utilization Fee Rate", respectively, based upon the ratings by Moody's
and S&P, respectively, applicable on such date to the Index Debt:

 
   
   
   
  Utilization Fee Rate

--------------------------------------------------------------------------------

   
  Index Debt
Ratings
(S&P/Moody's)

--------------------------------------------------------------------------------

  Eurodollar
Spread

--------------------------------------------------------------------------------

  Facility Fee
Rate

--------------------------------------------------------------------------------

  if ³ 33% and
£ 67%
Utilization

--------------------------------------------------------------------------------

  if > 67%
Utilization

--------------------------------------------------------------------------------

  Category 1   ³A/A2   .210 % .090 % .125 % .150 % Category 2   A-/A3   .250 %
.100 % .125 % .150 % Category 3   BBB+/Baa1   .375 % .125 % .125 % .150 %
Category 4   BBB/Baa2   .600 % .150 % .125 % .250 % Category 5   £BBB-/Baa3  
.775 % .225 % .125 % .250 %

        For purposes of the foregoing, "Utilization" means, at any time, the
result (expressed as a percentage) obtained by dividing (a) the sum at such time
of the aggregate outstanding principal amount of the Loans made to both
Borrowers hereunder by (b) the aggregate outstanding Commitments.

        For purposes of the foregoing, (i) if either Moody's or S&P shall not
have in effect a rating for the Index Debt of a Borrower (other than by reason
of the circumstances referred to in the last sentence of this definition), then
such rating agency shall be deemed to have established a rating for the Index
Debt of such Borrower in Category 5; and (ii) if the ratings established or
deemed to have been established by Moody's and S&P for the Index Debt shall be
changed (other than as a result of a change in the rating system of Moody's or
S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating agency. Each change in the Applicable Rate
shall apply during the period commencing on the effective date of such change
and ending on the date immediately preceding the effective date of the next such
change. If the rating system of Moody's or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrowers and the Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.

        Subject to the foregoing,

        (a)  with respect to any facility fees payable under Section 2.11(a) the
Applicable Rate shall be determined by reference to the higher Index Debt rating
assigned by Moody's and S&P to the Borrower with the lower overall Index Debt
rating assigned by Moody's and S&P; provided that if there shall be a difference
of two or more rating categories between the ratings assigned by Moody's and S&P
to the Index Debt of the Borrower by reference to whose Index Debt the
Applicable Rate is to be determined, such Applicable Rate shall be determined by
reference to the Index Debt rating that is one category lower than the higher of
the two Index Debt ratings assigned by Moody's and S&P; and

        (b)  with respect to any utilization fees payable by a Borrower under
Section 2.11(b) and any Syndicated Eurodollar Loan made to such Borrower, the
Applicable Rate shall be determined by reference to the higher Index Debt rating
assigned by Moody's and S&P to such Borrower; provided that if there shall be a
difference of two or more rating categories between the ratings assigned by
Moody's and S&P to the Index Debt of such Borrower, such Applicable Rate shall
be determined by reference to the Index Debt rating that is one category lower
than the higher of the two Index Debt ratings assigned by Moody's and S&P.

2

--------------------------------------------------------------------------------




        "Assessment Rate" means, for any day, the annual assessment rate in
effect on such day that is payable by a member of the Bank Insurance Fund
classified as "well-capitalized" and within supervisory subgroup "B" (or a
comparable successor risk classification) within the meaning of 12 C.F.R.
Part 327 (or any successor provision) to the Federal Deposit Insurance
Corporation for insurance by such Corporation of time deposits made in Dollars
at the offices of such member in the United States of America; provided that if,
as a result of any change in any law, rule or regulation, it is no longer
possible to determine the Assessment Rate as aforesaid, then the Assessment Rate
shall be such annual rate as shall be determined by the Administrative Agent to
be representative of the cost of such insurance to the Lenders.

        "Asset Securitization" shall mean either of the following types of
transactions, whether on a full recourse, limited recourse or non-recourse
basis: (a) a public or private transfer of installment receivables, credit card
receivables, lease receivables or any other type of secured or unsecured
financial assets which transfer is recorded as a sale on the books of the
transferor according to GAAP as of the date of such transfer, or (b) transfer of
installment receivables, credit card receivables, lease receivables or other
financial assets to a bankruptcy-remote special purpose entity owned by the
transferor, or owned by a parent or Subsidiary of the transferor, which transfer
shall be a legal sale and a sale on the books of the transferor for GAAP
purposes, with a subsequent granting of an undivided interest in the pool of
financial assets held by the special purpose entity to one or more single or
multi-seller commercial paper conduits, and accompanying liquidity bank or
banks, which subsequent transfer of interest shall be treated as a financing for
GAAP purposes.

        "Assignment and Acceptance" means an assignment and acceptance entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

        "Availability Period" means the period from and including the Effective
Date to and including the Commitment Termination Date.

        "Bank Regulatory Authority" means the Board, the Comptroller of the
Currency, the Federal Deposit Insurance Corporation and all other relevant bank
regulatory authorities (including relevant state bank regulatory authorities).

        "Board" means the Board of Governors of the Federal Reserve System of
the United States of America.

        "Borrowers" means collectively, Finance and WAMU.

        "Borrowing" means (a) all ABR Loans made to, or converted or continued
by, a Borrower on the same date, (b) all Syndicated Eurodollar Loans or
Competitive Loans made to a Borrower of the same Class and Type that have the
same Interest Period (or any single Competitive Loan made to such Borrower that
does not have the same Interest Period as any other Competitive Loan of the same
Type) or (c) a Swingline Loan. For purposes hereof, the date of a Syndicated
Borrowing comprising one or more Loans that have been converted or continued
shall be the effective date of the most recent conversion or continuation of
such Loan or Loans.

        "Borrowing Request" means a request by a Borrower for a Syndicated
Borrowing in accordance with Section 2.03.

        "Business Day" means any day that is not a Saturday, Sunday or other day
on which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

3

--------------------------------------------------------------------------------


        "Capital Lease Obligations" of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

        "Change in Control" shall mean (a) the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
SEC thereunder as in effect on the date hereof), of shares representing more
than 25% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of WAMU; (b) during any period of 25 consecutive
calendar months, a majority of the Board of Directors of WAMU ceasing to be
composed of individuals (i) who were members of said Board on the first day of
such period, (ii) whose election or nomination to said Board was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of said Board or (iii) whose election
or nomination to said Board was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of said Board; (c) the acquisition by any Person or group of
direct or indirect possession of the power to direct or cause to direct the
management or policies of WAMU, whether through the ability to exercise voting
power, by contract or otherwise; or (d) the failure of WAMU to own at least 80%
of the outstanding capital stock of Finance.

        "Change in Law" means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender's holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

        "Class", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are Syndicated
Loans, Competitive Loans or Swingline Loans.

        "CLO" means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender.

        "Code" means the Internal Revenue Code of 1986, as amended from time to
time.

        "Commitments" means with respect to each Lender, the obligation of such
Lender to make Syndicated Loans pursuant to Section 2.01 and to acquire
participations in Swingline Loans pursuant to Section 2.05(c), as such
commitment may be (a) reduced from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender's Commitment
is set forth on Schedule I, or in the Assignment and Acceptance pursuant to
which such Lender shall have assumed such Commitment, as applicable. The initial
aggregate amount of the Commitments shall be $800,000,000.

        "Commitment Termination Date" means August 12, 2005.

        "Competitive", when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans constituting such Borrowing, are made
pursuant to Section 2.04.

        "Competitive Bid" means an offer by a Lender to make a Competitive Loan
in accordance with Section 2.04.

        "Competitive Bid Rate" means, with respect to any Competitive Bid, the
Margin or the Fixed Rate, as applicable, offered by the Lender making such
Competitive Bid.

4

--------------------------------------------------------------------------------


        "Competitive Bid Request" means a request by a Borrower for Competitive
Bids in accordance with Section 2.04.

        "Consolidated Assets" shall mean, at any date, the amount at which the
assets of WAMU and its Subsidiaries are or should be shown on a consolidated
statement of financial position prepared in accordance with GAAP as at such
date.

        "Consolidated Equity" shall mean, at any date, the amount of
stockholders' equity of WAMU and its Subsidiaries determined on a consolidated
basis without duplication in accordance with GAAP (and, for the purposes of
Section 6.04 only, shall include Special Preferred Equity Securities, but only
to the extent that such Special Preferred Equity Securities could be treated as
Tier 1 capital of WAMU if WAMU were a bank holding company subject to regulation
by the Board).

        "Consolidated Loans Held in Portfolio" means, at any date, the aggregate
amount of "loans held in portfolio" as are or should be shown on a consolidated
statement of financial position of WAMU and its Subsidiaries prepared in
accordance with GAAP as at such date.

        "Consolidated Subsidiary" means at any date any Subsidiary or other
entity the accounts of which would be consolidated with those of Finance in its
consolidated financial statements as of such date.

        "Control" means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

        "Default" means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

        "Disclosed Matters" means the actions, suits and proceedings disclosed
in Schedule III and the environmental matters disclosed in Schedule IV.

        "Dollars" or "$" refers to lawful money of the United States of America.

        "Double Leverage Ratio" means, at any date, the ratio of (a) the sum of
(i) the aggregate book value of the Investments of WAMU in the capital notes and
stock of its Subsidiaries as at such date plus (ii) the aggregate amount of
intangibles (including purchased mortgage servicing rights and purchased credit
card relationships) of the Subsidiaries of WAMU as at such date to
(b) Consolidated Equity as at such date.

        "Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

        "Environmental Laws" means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

        "Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of either Borrower or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

5

--------------------------------------------------------------------------------


        "Equity Rights" means, with respect to any Person, any subscriptions,
options, warrants, commitments, preemptive rights or agreements of any kind
(including any shareholders' or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person.

        "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

        "ERISA Affiliate" means, with respect to a Borrower, any trade or
business (whether or not incorporated) that, together with such Borrower, is
treated as a single employer under Section 414(b) or (c) of the Code, or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Section 414 of the Code.

        "ERISA Event" means (a) any "reportable event", as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an "accumulated funding deficiency" (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by either Borrower or any of their
respective ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the distribution of or receipt by
either Borrower or any of their respective ERISA Affiliates from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan or the institution of
proceedings by from the PBGC or a plan administrator in relation to the
foregoing; (f) the incurrence by either Borrower or any of their respective
ERISA Affiliates of any liability (including the obligation to satisfy secondary
liability as a result of a purchaser default) with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; (g) the receipt by
either Borrower or any of their respective ERISA Affiliates of any notice, or
the receipt by any Multiemployer Plan from either Borrower or any of their
respective ERISA Affiliates of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (h) the institution of a proceeding by a fiduciary of any
Multiemployer Plan against either Borrower or any of their respective ERISA
Affiliates to enforce Section 515 of ERISA, which proceeding is not dismissed
within 30 days; or (i) the adoption of an amendment to any Plan that, pursuant
to Section 401(a)(29) of the Code or Section 307 of ERISA, would result in the
loss of tax-exempt status of the trust of which such Plan is a part if either
Borrower or any of their respective ERISA Affiliates fails to timely provide
security to the Plan in accordance with the provisions of said Sections.

        "Eurodollar", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to (a) in the case of a Syndicated
Loan or Borrowing, the Adjusted LIBO Rate, or (b) in the case of a Competitive
Loan or Borrowing, the LIBO Rate.

        "Event of Default" has the meaning assigned to such term in Article VII.

        "Excluded Taxes" means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of either Borrower hereunder, (a) income or franchise taxes imposed
on (or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which such Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by such Borrower under
Section 2.18(b)), any withholding tax

6

--------------------------------------------------------------------------------


that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement or is attributable to such
Foreign Lender's failure or inability to comply with Section 2.16(e), except to
the extent that such Foreign Lender's assignor (if any) was entitled, at the
time of assignment, to receive additional amounts from such Borrower with
respect to such withholding tax pursuant to Section 2.16(a).

        "Existing Credit Facilities" means, collectively, (a) the Four-Year
Credit Agreement dated as of August 11, 1999 between WAMU, Finance (formerly
known as Aristar, Inc.), the lenders party thereto and JPMorgan (formerly known
as The Chase Manhattan Bank), as administrative agent for such lenders, as
heretofore amended and (b) the 364-Day Second Amended and Restated Credit
Agreement dated as of August 9, 2001 between WAMU, Finance, the lenders party
thereto and JPMorgan (formerly known as The Chase Manhattan Bank), as
administrative agent for such lenders, as heretofore amended.

        "Federal Funds Effective Rate" means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

        "Finance" means Washington Mutual Finance Corporation, a Delaware
corporation, formerly known as Aristar, Inc.

        "Financial Officer" means, with respect to a Borrower, the chief
financial officer, principal accounting officer, treasurer or controller of such
Borrower.

        "Fixed Rate" means, with respect to any Competitive Loan (other than a
Competitive Eurodollar Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

        "Fixed Rate Loan" means a Competitive Loan bearing interest at a Fixed
Rate.

        "Foreign Lender" means any Lender that is organized under the laws of a
jurisdiction other than that in which either Borrower is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

        "GAAP" means generally accepted accounting principles in the United
States of America.

        "Governmental Authority" means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

        "Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit

7

--------------------------------------------------------------------------------


or letter of guaranty issued to support such Indebtedness or obligation;
provided, that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.

        "Hazardous Materials" means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

        "Hedging Agreement" means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

        "Indebtedness" of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances and
(k) all Asset Securitizations (for which purpose the amount thereof shall be
deemed to be equal to the aggregate amount of the proceeds received in
connection therewith). The Indebtedness of any Person (x) shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person's ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor and (y) shall exclude obligations of such Person in respect
of deposits received in the ordinary course of business.

        "Indemnified Taxes" means Taxes other than Excluded Taxes.

        "Index Debt" means, with respect to a Borrower, senior, unsecured,
long-term indebtedness for borrowed money of such Borrower that is not
guaranteed by any other Person or subject to any other credit enhancement.

        "Insured Subsidiary" means any insured depositary institution (as
defined in 12 U.S.C. §1813(c) (or any successor provision), as amended,
re-enacted or redesignated from time to time, that is controlled (within the
meaning of 12 U.S.C. §1841 (or any successor provision), as amended, re-enacted
or redesignated from time to time) by either Borrower.

        "Interest Election Request" means a request by a Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.07.

        "Interest Payment Date" means (a) with respect to any Syndicated ABR
Loan, each Quarterly Date, (b) with respect to any Eurodollar Loan, the last day
of each Interest Period therefor and, in the case of any Interest Period for a
Eurodollar Loan that is more than three months long, each day prior to the last
day of such Interest Period that occurs at intervals of three months after the
first day of such Interest Period, (c) with respect to any Fixed Rate Loan, the
last day of the Interest Period therefor and, in the case of any Interest Period
for a Fixed Rate Loan that is more than 90 days long (unless otherwise specified
in the applicable Competitive Bid Request), each day prior to the last day of
such Interest Period that occurs at intervals of 90 days after the first day of
such Interest Period, and any other dates that are specified in the applicable
Competitive Bid Request as Interest Payment Dates with respect to such Loan and
(d) with respect to any Swingline Loan, the day that such Loan is required to be
repaid under Section 2.09(a)(iii).

8

--------------------------------------------------------------------------------

        "Interest Period" means:

        (a)  for any Borrowing (other than an ABR Borrowing), the Interest
Period of the Loan or Loans constituting such Borrowing;

        (b)  for any Syndicated Eurodollar Loan, the period commencing on the
date of such Loan and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter, as specified in
the applicable Borrowing Request or Interest Election Request;

        (c)  for any Competitive Eurodollar Loan, the period commencing on the
date of such Loan and ending on the numerically corresponding day in the
calendar month that is one, two, three or six months thereafter, as specified in
the applicable Competitive Bid Request; and

        (d)  for any Fixed Rate Loan, the period (which shall not be less than
7 days or more than 180 days) commencing on the date of such Loan and ending on
the date specified in the applicable Competitive Bid Request;

provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and, in the case of a Syndicated Loan, thereafter shall be the
effective date of the most recent conversion or continuation of such Loan.

        "Investment" means, for any Person: (a) the acquisition (whether for
cash, property, services or securities or otherwise) of capital stock, bonds,
notes, debentures, partnership or other ownership interests or other securities
of any other Person or any agreement to make any such acquisition (including any
"short sale" or any sale of any securities at a time when such securities are
not owned by the Person entering into such sale); (b) the making of any deposit
with, or advance, loan or other extension of credit to, any other Person
(including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); (c) the entering into of any Guarantee of, or other contingent
obligation with respect to, Indebtedness or other liability of any other Person
and (without duplication) any amount committed to be advanced, lent or extended
to such Person; or (d) the entering into of any Hedging Agreement.

        "JPMorgan" means JPMorgan Chase Bank.

        "Lenders" means the Persons listed on Schedule I and any other Person
that shall have become a party hereto pursuant to an Assignment and Acceptance,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Acceptance. Unless the context otherwise requires, the term
"Lenders" includes the Swingline Lenders.

        "LIBO Rate" means, for the Interest Period for any Eurodollar Borrowing,
the rate appearing on Page 3750 of the Telerate Service (or on any successor or
substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
Dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for the offering of Dollar deposits with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any

9

--------------------------------------------------------------------------------


reason, then the LIBO Rate for such Interest Period shall be the rate at which
Dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

        "Lien" means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

        "Loans" means the loans made by the Lenders to the Borrowers (or to
either of them) pursuant to this Agreement.

        "Major Subsidiaries" shall mean Washington Mutual Bank and Washington
Mutual Bank, FA.

        "Margin" means, with respect to any Competitive Loan bearing interest at
a rate based on the LIBO Rate, the marginal rate of interest, if any, to be
added to or subtracted from the LIBO Rate to determine the rate of interest
applicable to such Loan, as specified by the Lender making such Loan in its
related Competitive Bid.

        "Margin Stock" means "margin stock" within the meaning of Regulations T,
U and X of the Board.

        "Material Adverse Effect" means a material adverse effect on (a) the
business, assets, operations, prospects or condition, financial or otherwise, of
either Borrower and its Subsidiaries, in each case, taken as a whole, (b) the
ability of either Borrower to perform any of its obligations under this
Agreement or (c) the rights of or benefits available to the Lenders under this
Agreement.

        "Material Indebtedness" means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrowers and their respective Subsidiaries in an aggregate principal amount
exceeding $40,000,000. For purposes of determining Material Indebtedness, the
"principal amount" of the obligations of any Person in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that such Person would be required to pay if such
Hedging Agreement were terminated at such time.

        "Moody's" means Moody's Investors Service, Inc.

        "Multiemployer Plan" means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

        "Non-Material Subsidiaries" shall mean, as at any date, Subsidiaries of
WAMU the total assets of which, in the aggregate, do not exceed one percent (1%)
of the Consolidated Assets of WAMU and all of its Subsidiaries, as at such date.

        "Non-Performing Assets" shall mean, as at any date, the sum, for WAMU
and its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP) of the following: (a) non-accrual loans plus (b) accruing
loans past due 90 days or more plus (c) other non-performing assets plus
(d) other real estate owned plus (e) without duplication for amounts included as
other real estate owned, property acquired pursuant to in-substance
foreclosures.

        "Other Taxes" means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

10

--------------------------------------------------------------------------------


        "PBGC" means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

        "Permitted Encumbrances" means:

        (a)  Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

        (b)  carriers', warehousemen's, mechanics', materialmen's, repairmen's
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

        (c)  pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;

        (d)  cash deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

        (e)  judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

        (f)    easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that in the aggregate are not material in amount and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of any of the Borrowers and their Subsidiaries;

        (g)  security interests granted in the ordinary course of business in
securities and cash balances held in clearing accounts of clearing agencies to
secure short-term advances made by such clearing agencies; and

        (h)  pledges in the ordinary course of business of securities to
municipalities and other government agencies to secure the payment of the public
fund deposits of such municipalities and government agencies;

provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness.

        "Person" means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

        "Plan" means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which either
Borrower or any of their respective ERISA Affiliates is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an "employer" as
defined in Section 3(5) of ERISA.

        "Prime Rate" means the rate of interest per annum publicly announced
from time to time by JPMorgan as its prime rate in effect at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.

        "Quarterly Dates" means the last Business Day of March, June, September
and December in each year, the first of which shall be the first such day after
the date hereof.

        "Register" has the meaning assigned to such term in Section 9.04(a).

        "Related Parties" means, with respect to any specified Person, such
Person's Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person's Affiliates.

11

--------------------------------------------------------------------------------


        "Repurchase Arrangements" shall mean repurchase and reverse repurchase
arrangements with respect to securities and financial instruments.

        "Required Lenders" means, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time (provided
that, for purposes of declaring the Loans to be due and payable pursuant to
Article VII, and for all purposes after the Loans become due and payable
pursuant to Article VII or the Commitments expire or terminate, the outstanding
Competitive Loans of the Lenders shall be included in their respective Revolving
Credit Exposures in determining the Required Lenders).

        "Restricted Payment" means any dividend or other distribution (whether
in cash, securities or other property) with respect to any shares of any class
of capital stock of Finance, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such shares of capital stock of Finance or of any option, warrant or
other right to acquire any such shares of capital stock of Finance.

        "Revolving Credit Exposure" means, with respect to any Lender at any
time, the aggregate outstanding principal amount of such Lender's Syndicated
Loans and its Swingline Exposure at such time.

        "SEC" means the Securities and Exchange Commission or any Governmental
Authority succeeding to any or all of the functions of said Commission.

        "Senior Indebtedness" means all Indebtedness of Finance and its
Consolidated Subsidiaries other than Subordinated Indebtedness.

        "Special Preferred Equity Securities" shall mean preferred equity
securities, if any, issued by a wholly-owned Subsidiary of WAMU of the type
marketed under proprietary names such as MIPS, SKIS and TOPRS.

        "S&P" means Standard & Poor's Ratings Services, a Division of The
McGraw-Hill Companies, Inc.

        "Statutory Reserve Rate" means, for any day (or for the Interest Period
for any Eurodollar Borrowing), a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject on such
day (or, with respect to an Interest Period, the denominator of which is the
number one minus the arithmetic mean of such aggregates for the days in such
Interest Period) with respect to the Adjusted LIBO Rate, for eurocurrency
funding (currently referred to as "Eurocurrency liabilities" in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
such Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

        "Subordinated Indebtedness" means all Indebtedness of Finance which is
subordinate and junior in right and time of payment to any other Indebtedness
(including all Loans and interest thereon).

        "Subsidiary" means, with respect to any Person (the "parent") at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited

12

--------------------------------------------------------------------------------


liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent; provided that the term Subsidiary shall not
include any bankruptcy remote special purpose entity used to receive transfers
of installment receivables, credit card receivables, lease receivables or any
other type of secured or unsecured financial assets in Asset Securitization
transactions, except if (i) the accounts of such entity would be consolidated
with those of the parent in the parent's consolidated financial statements if
such financial statements were prepared in accordance with GAAP, (ii) such
transfer is not a legal sale or a sale on the books of the transferor for GAAP
purposes, or (iii) such transfer is treated as a financing for GAAP purposes.

        "Swingline Exposure" means, at any time, the aggregate principal amount
of all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.

        "Swingline Lenders" means, collectively, JPMorgan, Bank of America,
N.A., Bank One, N.A. and Citibank, N.A., in their capacity as lenders of
Swingline Loans hereunder.

        "Swingline Loan" means a Loan made pursuant to Section 2.05.

        "Syndicated Loan" means a Loan made pursuant to Section 2.01.

        "Tangible Net Worth" means, as at any date,

        (a)  with respect to WAMU, the sum of:

        (i)    Consolidated Equity as at such date; minus

        (ii)  the amount of Special Preferred Equity Securities, to the extent
otherwise included in Consolidated Equity, as at such date; minus

        (iii)  the sum for WAMU and its Subsidiaries (determined on a
consolidated basis without duplication in accordance with GAAP) of the cost of
treasury shares and the book value of all assets that should be classified as
intangibles (without duplication of deductions in respect of items already
deducted in arriving at Consolidated Equity, it being understood that mortgage
servicing rights are not considered to be intangibles for the purposes of this
definition) but in any event including goodwill, minority interests, research
and development costs, trademarks, trade names, copyrights, patents and
franchises, unamortized debt discount and expense, all reserves and any write-up
in the book value of assets resulting from a revaluation thereof subsequent to
December 31, 2001, all determined as at such date; and

        (b)  with respect to Finance, the stockholders' equity of Finance and
its Consolidated Subsidiaries less the amount (to the extent reflected in
determining such consolidated stockholders' equity) of all unamortized debt
discount and expense, unamortized deferred charges, goodwill, patents,
trademarks, service marks, trade names, anticipated future benefit of tax loss
carry-forwards, copyrights organization or developmental expenses and other
intangible assets of Finance and its Consolidated Subsidiaries, all determined
on a consolidated basis as of such date minus the aggregate principal amount of
Indebtedness as at such date owing to Finance or any Subsidiaries of Finance by
WAMU or any Subsidiaries of WAMU that are not Finance or Subsidiaries of
Finance.

        "Taxes" means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

13

--------------------------------------------------------------------------------

        "Transactions" means the execution, delivery and performance by the
Borrowers of this Agreement, the borrowing of Loans and the use of the proceeds
thereof.

        "Type", when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans constituting such
Borrowing, is determined by reference to the Adjusted LIBO Rate, the Alternate
Base Rate or, in the case of a Competitive Loan or Borrowing, the LIBO Rate or a
Fixed Rate.

        "WAMU" means Washington Mutual, Inc., a Washington corporation.

        "Withdrawal Liability" means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

        SECTION 1.02.    Classification of Loans and Borrowings.    For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
"Syndicated Loan"), by Type (e.g., a "Eurodollar Loan") or by any combination
thereof. Borrowings also may be classified and referred to by Class (e.g., a
"Syndicated Borrowing"), by Type (e.g., a "Eurodollar Borrowing") or by any
combination thereof.

        SECTION 1.03.    Terms Generally.    The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words "include", "includes" and
"including" shall be deemed to be followed by the phrase "without limitation".
The word "will" shall be construed to have the same meaning and effect as the
word "shall". Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

        SECTION 1.04.    Accounting Terms; GAAP.    Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrowers notify the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision is amended in accordance herewith.

ARTICLE II
THE CREDITS

        SECTION 2.01.    The Commitments.    Subject to the terms and conditions
set forth herein, each Lender agrees to make Syndicated Loans to either or both
of the Borrowers (it being understood that any Syndicated Loan made to only one
Borrower will be the sole obligation of such Borrower and not a joint obligation
of the Borrowers) from time to time during the Availability Period in an
aggregate

14

--------------------------------------------------------------------------------

principal amount that will not result in (a) such Lender's Revolving Credit
Exposure exceeding such Lender's Commitment or (b) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total Commitments. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrowers may
borrow, prepay and reborrow Syndicated Loans.

        SECTION 2.02.    Loans and Borrowings.    

        (a)    Obligations of Lenders.    Each Syndicated Loan shall be made as
part of a Borrowing consisting of Loans of the same Type made by the Lenders
ratably in accordance with their respective Commitments. Each Competitive Loan
shall be made in accordance with the procedures set forth in Section 2.04. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments and Competitive Bids of the Lenders are several and no Lender shall
be responsible for any other Lender's failure to make Loans as required.

        (b)    Type of Loans.    Subject to Section 2.13, (i) each Syndicated
Borrowing shall be constituted entirely of ABR Loans or Eurodollar Loans as the
relevant Borrower may request in accordance herewith, and (ii) each Competitive
Borrowing shall be constituted entirely of Eurodollar Loans or Fixed Rate Loans
as the relevant Borrower may request in accordance herewith. Each Swingline Loan
shall be an ABR Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the relevant Borrower to repay such Loan in accordance with the terms of this
Agreement.

        (c)    Minimum Amounts; Limitation on Number of Borrowings.    At the
commencement of the Interest Period for any Syndicated Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount of $10,000,000 or a larger
multiple of $1,000,000. At the time that each ABR Borrowing is made, such
Borrowing shall be in an aggregate amount equal to $5,000,000 or a larger
multiple of $1,000,000; provided that an ABR Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments. Each
Swingline Loan shall be in an amount equal to $10,000,000 or a larger multiple
of $1,000,000. Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
10 Syndicated Eurodollar Borrowings outstanding.

        (d)    Limitations on Lengths of Interest Periods.    Notwithstanding
any other provision of this Agreement, the Borrowers shall not be entitled to
request, or to elect to convert to or continue as a Syndicated Eurodollar
Borrowing, any Borrowing if the Interest Period requested therefor would end
after the Commitment Termination Date.

        SECTION 2.03.    Requests for Syndicated Borrowings.    To request a
Syndicated Borrowing, the relevant Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Syndicated Eurodollar
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of the proposed Borrowing or (b) in the case of a Syndicated ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the relevant Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

        (i)    the aggregate amount of the requested Borrowing;

        (ii)  the date of such Borrowing, which shall be a Business Day;

        (iii)  whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

15

--------------------------------------------------------------------------------




        (iv)  in the case of a Syndicated Eurodollar Borrowing, the Interest
Period therefor, which shall be a period contemplated by the definition of the
term "Interest Period"; and

        (v)  the location and number of the relevant Borrower's account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.06.

If no election as to the Type of Syndicated Borrowing is specified, then the
requested Syndicated Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Syndicated Eurodollar Borrowing, then
the relevant Borrower shall be deemed to have selected an Interest Period of one
month's duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender's Loan to be made as
part of the requested Borrowing.

        SECTION 2.04.    Competitive Bid Procedure.    

        (a)  Requests for Bids by the Borrowers. Subject to the terms and
conditions set forth herein, from time to time during the period from the
Effective Date to but excluding the Commitment Termination Date either Borrower
or both Borrowers may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the total Commitments. To request Competitive Bids, the relevant Borrower shall
notify the Administrative Agent of such request by telephone, in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, four
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 10:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing; provided that the
Borrowers may submit up to (but not more than) two Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within five
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected. Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by the relevant Borrower. Each
such telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.02:

        (i)    the aggregate amount of the requested Borrowing;

        (ii)  the date of such Borrowing, which shall be a Business Day;

        (iii)  whether such Borrowing is to be a Eurodollar Borrowing or a Fixed
Rate Borrowing;

        (iv)  the Interest Period for such Borrowing, which shall be a period
contemplated by the definition of the term "Interest Period"; and

        (v)  the location and number of the relevant Borrower's account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.06.

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Lenders of the details
thereof by telecopy, inviting the Lenders to submit Competitive Bids.

        (b)    Making of Bids by Lenders.    Each Lender may (but shall not have
any obligation to) make one or more Competitive Bids to the relevant Borrower in
response to a Competitive Bid Request. Each Competitive Bid by a Lender must be
in a form approved by the Administrative Agent and must be received by the
Administrative Agent by telecopy, in the case of a Competitive Eurodollar
Borrowing, not later than 9:30 a.m., New York City time, three Business Days
before

16

--------------------------------------------------------------------------------

the proposed date of such Competitive Borrowing, and in the case of a Fixed Rate
Borrowing, not later than 9:30 a.m., New York City time, on the proposed date of
such Competitive Borrowing. Competitive Bids that do not conform substantially
to the form approved by the Administrative Agent may be rejected by the
Administrative Agent, and the Administrative Agent shall notify the applicable
Lender of such rejection as promptly as practicable. Each Competitive Bid shall
specify (i) the principal amount (which shall be $10,000,000 or a larger
multiple of $1,000,000 and which may equal the entire principal amount of the
Competitive Borrowing requested by the relevant Borrower) of the Competitive
Loan or Loans that the Lender is willing to make, (ii) the Competitive Bid Rate
or Competitive Bid Rates at which the Lender is prepared to make such Loan or
Loans (expressed as a percentage rate per annum in the form of a decimal to no
more than four decimal places) and (iii) the Interest Period for each such Loan
and the last day thereof.

        (c)    Notification of Bids by Administrative Agent.    The
Administrative Agent shall promptly notify the relevant Borrower by telecopy of
the Competitive Bid Rate and the principal amount specified in each Competitive
Bid and the identity of the Lender that shall have made such Competitive Bid.

        (d)    Acceptance of Bids by the Borrowers.    Subject only to the
provisions of this paragraph, the relevant Borrower may accept or reject any
Competitive Bid. Such Borrower shall notify the Administrative Agent by
telephone, confirmed by telecopy in a form approved by the Administrative Agent,
whether and to what extent it has decided to accept or reject each Competitive
Bid, in the case of a Competitive Eurodollar Borrowing, not later than
10:30 a.m., New York City time, three Business Days before the date of the
proposed Competitive Borrowing, and in the case of a Fixed Rate Borrowing, not
later than 10:30 a.m., New York City time, on the proposed date of the
Competitive Borrowing; provided, that (x)(i) the failure of such Borrower to
give such notice shall be deemed to be a rejection of each Competitive Bid,
(ii) such Borrower shall not accept a Competitive Bid made at a particular
Competitive Bid Rate if such Borrower rejects a Competitive Bid made at a lower
Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by such Borrower shall not exceed the aggregate amount of the requested
Competitive Borrowing specified in the related Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) of this proviso, such Borrower
may accept Competitive Bids at the same Competitive Bid Rate in part, which
acceptance, in the case of multiple Competitive Bids at such Competitive Bid
Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) of this proviso, no
Competitive Bid shall be accepted for a Competitive Loan unless such Competitive
Loan is in a principal amount of $10,000,000 or a larger multiple of $1,000,000
and (y) if a Competitive Loan must be in an amount less than $10,000,000 because
of the provisions of clause (iv) of the first proviso of this paragraph, such
Competitive Loan may be in an amount of $1,000,000 or any multiple thereof, and
in calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to such
clause (iv) the amounts shall be rounded to multiples of $1,000,000 in a manner
determined by the relevant Borrower. A notice given by the relevant Borrower
pursuant to this paragraph shall be irrevocable.

        (e)    Notification of Acceptances by the Administrative Agent.    The
Administrative Agent shall promptly notify each bidding Lender by telecopy
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

        (f)    Bids by the Administrative Agent.    If the Administrative Agent
shall elect to submit a Competitive Bid in its capacity as a Lender, it shall
submit such Competitive Bid directly to the relevant Borrower at least one
quarter of an hour earlier than the time by which the other

17

--------------------------------------------------------------------------------




Lenders are required to submit their Competitive Bids to the Administrative
Agent pursuant to paragraph (b) of this Section.

        SECTION 2.05.    Swingline Loans.    

        (a)    Agreement to Make Swingline Loans.    Subject to the terms and
conditions set forth herein, each Swingline Lender agrees to make Swingline
Loans to either Borrower or both Borrowers (it being understood that any
Swingline Loan made to only one Borrower will be the sole obligation of such
Borrower and not a joint obligation of the Borrowers) from time to time during
the period from the Effective Date to but excluding the Commitment Termination
Date in an aggregate principal amount at any time outstanding that will not
result in (i) the aggregate principal amount of outstanding Swingline Loans of
all Swingline Lenders exceeding $200,000,000, (ii) the sum of the total
Revolving Credit Exposures plus the aggregate principal amount of outstanding
Competitive Loans exceeding the total Commitments or (iii) the aggregate amount
of the Revolving Credit Exposure of any Swingline Lender exceeding the
Commitment of such Swingline Lender; provided that no Swingline Lender shall be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the relevant Borrower may borrow, prepay and reborrow Swingline Loans.

        (b)    Notice of Swingline Loans by the Borrower.    To request a
Swingline Loan, the relevant Borrower shall notify the Administrative Agent of
such request by telephone (confirmed by telecopy), not later than 1:00 p.m., New
York City time, on the day of a proposed Swingline Loan. Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan and the Swingline Lender or
Lenders from which the Borrower wishes to borrow such Swingline Loans. The
Administrative Agent will promptly advise the relevant Swingline Lenders of any
such notice received from such Borrower. Each relevant Swingline Lender shall
make each Swingline Loan to be made by it available to such Borrower by means of
a credit to the general deposit account of such Borrower with such Swingline
Lender by 3:00 p.m., New York City time, on the requested date of such Swingline
Loan.

        (c)    Participations by Lenders in Swingline Loans.    Any Swingline
Lender may by written notice given to the Administrative Agent not later than
10:00 a.m., New York City time, on any Business Day require the Lenders to
acquire participations on such Business Day in all or a portion of the Swingline
Loans made by such Swingline Lender that are at the time outstanding. Such
notice to the Administrative Agent shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender's Applicable Percentage of such Swingline
Loan or Loans.

        Each Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for account of
the requesting Swingline Lender, such Lender's Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this Section 2.05(c) is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this Section 2.05(c) by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the requesting Swingline Lender the amounts so
received by it from the Lenders. The Administrative Agent shall notify the
relevant Borrower of any participations in any Swingline Loan acquired pursuant
to this Section 2.05(c), and thereafter payments

18

--------------------------------------------------------------------------------

in respect of such Swingline Loan shall be made to the Administrative Agent and
not to the requesting Swingline Lender.

        Any amounts received by any Swingline Lender from either Borrower (or
other party on behalf of either Borrower) in respect of a Swingline Loan after
receipt by such Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this Section 2.05(c) and to such Swingline Lender, as their interests may
appear. The purchase of participations in a Swingline Loan pursuant to this
Section 2.05(c) shall not relieve the relevant Borrower of any default in the
payment thereof.

        Notwithstanding the foregoing, a Lender shall not have any obligation to
acquire a participation in a Swingline Loan pursuant to this Section 2.05(c) if
a Default shall have occurred and be continuing at the time such Swingline Loan
was made and such Lender shall have notified the Swingline Lenders in writing,
at least one Business Day prior to the time such Swingline Loan was made, that
such Default has occurred and that such Lender will not acquire participations
in Swingline Loans made while such Default is continuing (each such notice, a
"Notice of Default"). Following a Notice of Default by any Lender, no Swingline
Lender shall have any obligation to make a Swingline Loan until it has received
notice in writing from each such Lender that such Lender has rescinded its
Notice of Default (each such notice, a "Notice of Rescission"), upon which
Notice of Rescission such Lender shall have all the obligations of a Lender to
acquire participations in Swingline Loans as described in the foregoing
paragraphs of this clause (c). If each such Notice of Rescission described in
the foregoing sentence is received by the relevant Swingline Lender not later
than 1:00 p.m., New York City time, on any Business Day, such Swingline Lender
shall make the relevant Swingline Loan as described in the last sentence of
clause (b) of this Section 5.05 on such Business Day.

        SECTION 2.06.    Funding of Borrowings.    

        (a)    Funding by Lenders.    Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.05. The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to an account of such Borrower maintained with the Administrative Agent in New
York City and designated by such Borrower in the applicable Borrowing Request or
Competitive Bid Request.

        (b)    Presumption by the Administrative Agent.    Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender's share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the relevant Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the relevant Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate or (ii) in the case of
such Borrower, the interest rate applicable to ABR Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender's Loan included in such Borrowing.

19

--------------------------------------------------------------------------------




        SECTION 2.07.    Interest Elections.    

        (a)  Elections by the Borrowers for Syndicated Borrowings.    Each
Syndicated Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Syndicated Eurodollar Borrowing, shall
have the Interest Period specified in such Borrowing Request. Thereafter, the
relevant Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing as a Borrowing of the same Type
and, in the case of a Syndicated Eurodollar Borrowing, may elect the Interest
Period therefor, all as provided in this Section. The relevant Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans constituting such Borrowing, and the Loans
constituting each such portion shall be considered a separate Borrowing. This
Section shall not apply to Competitive Borrowings or Swingline Borrowings, which
may not be converted or continued.

        (b)  Notice of Elections.    To make an election pursuant to this
Section, the relevant Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if such Borrower were requesting a Syndicated Borrowing of
the Type resulting from such election to be made on the effective date of such
election. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the relevant Borrower.

        (c)  Information in Interest Election Requests.    Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:

        (i)    the name of the Borrower and the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) of this paragraph shall be specified for each
resulting Borrowing);

        (ii)  the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

        (iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

        (iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term "Interest Period".

        If any such Interest Election Request requests a Eurodollar Borrowing
but does not specify an Interest Period, then the relevant Borrower shall be
deemed to have selected an Interest Period of one month's duration.

        (d)    Notice by the Administrative Agent to Lenders.    Promptly
following receipt of an Interest Election Request, the Administrative Agent
shall advise each Lender of the details thereof and of such Lender's portion of
each resulting Borrowing.

        (e)    Failure to Elect; Events of Default.    If the relevant Borrower
fails to deliver a timely Interest Election Request with respect to a Syndicated
Eurodollar Borrowing prior to the end of the Interest Period therefor, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Syndicated ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the

20

--------------------------------------------------------------------------------




relevant Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Syndicated Borrowing may be converted to or continued as a
Syndicated Eurodollar Borrowing and (ii) unless repaid, each Syndicated
Eurodollar Borrowing shall be converted to a Syndicated ABR Borrowing at the end
of the Interest Period therefor.

        SECTION 2.08.    Termination and Reduction of the Commitments.    

        (a)    Scheduled Termination.    Unless previously terminated, the
Commitments shall terminate at the close of business on the Commitment
Termination Date.

        (b)    Voluntary Termination or Reduction.    The Borrowers may at any
time terminate, or from time to time reduce, the Commitments; provided that
(i) each reduction of the Commitments shall be in an amount that is an integral
multiple of $10,000,000 and (ii) the Borrowers shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, the sum of the total Revolving Credit Exposures
plus the aggregate principal amount of outstanding Competitive Loans would
exceed the total Commitments.

        (c)    Notice of Voluntary Termination or Reduction.    The Borrowers
shall notify the Administrative Agent of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrowers pursuant to this Section shall
be irrevocable; provided that a notice of termination of the Commitments
delivered by the Borrowers may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrowers (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

        (d)    Effect of Termination or Reduction.    Any termination or
reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

        SECTION 2.09.    Repayment of Loans; Evidence of Debt.    

        (a)    Repayment.    Each Borrower hereby unconditionally promises to
pay the Loans as follows:

        (i)    to the Administrative Agent for account of the Lenders, on the
Commitment Termination Date, the then unpaid principal amount of the Syndicated
Loans made to such Borrower that are outstanding at the close of business on the
Commitment Termination Date,

        (ii)  to the Administrative Agent for account of the respective Lender
the then unpaid principal amount of each Competitive Loan of such Lender made to
such Borrower on the last day of the Interest Period therefor, and

        (iii)  to each Swingline Lender the amount of the then unpaid principal
amount of each Swingline Lender's Swingline Loan on the earlier of the
Commitment Termination Date and the first date after such Swingline Loan is made
that is no later than the 10th, 15th or last day of a calendar month and is at
least one Business Day after such Swingline Loan is made; provided that on each
date that a Syndicated Borrowing or Competitive Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.

        (b)    Manner of Payment.    Prior to any repayment or prepayment of any
Borrowings hereunder, the relevant Borrower shall select the Borrowing or
Borrowings to be paid and shall notify the Administrative Agent by telephone
(confirmed by telecopy) of such selection not later

21

--------------------------------------------------------------------------------

than 11:00 a.m., New York City time, three Business Days before the scheduled
date of such repayment; provided that each repayment of Borrowings by a Borrower
shall be applied to repay any outstanding ABR Borrowings of such Borrower before
any other Borrowings. If the relevant Borrower fails to make a timely selection
of the Borrowing or Borrowings to be repaid or prepaid, such payment shall be
applied, first, to pay any outstanding ABR Borrowings of such Borrower and,
second, to other Borrowings of such Borrower in the order of the remaining
duration of their respective Interest Periods (the Borrowing with the shortest
remaining Interest Period to be repaid first), and for these purposes,
Competitive Loans shall be deemed to be in the same Class as Loans. Each payment
of a Syndicated Borrowing shall be applied ratably to the Loans included in such
Borrowing.

        (c)    Maintenance of Loan Accounts by Lenders.    Each Lender shall
maintain in accordance with its usual practice an account or accounts evidencing
the indebtedness of each Borrower to such Lender resulting from each Loan made
by such Lender, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.

        (d)    Maintenance of Loan Accounts by the Administrative Agent.    The
Administrative Agent shall maintain accounts in which it shall record (i) the
name of the Borrower and the amount of each Loan to such Borrower made
hereunder, the Class and Type thereof and each Interest Period therefor,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent from either Borrower hereunder for
account of the Lenders and each Lender's share thereof.

        (e)    Effect of Entries.    The entries made in the accounts maintained
pursuant to paragraph (c) or (d) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of either
Borrower to repay the Loans in accordance with the terms of this Agreement.

        (g)    Promissory Notes.    Any Lender may request that Loans made by it
be evidenced by a promissory note. In such event, the relevant Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in a form approved by the Administrative Agent.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

        SECTION 2.10.    Prepayment of Loans.    

        (a)    Optional Prepayments Right to Prepay Borrowings.    Each Borrower
shall have the right at any time and from time to time to prepay any Borrowing
in whole or in part, subject to the requirements of this Section; provided that
no Borrower shall have the right to prepay any Competitive Loan without the
prior consent of the Lender thereof.

        (b)    Notices, Etc.    The relevant Borrower shall notify the
Administrative Agent (and, in the case of prepayment of a Swingline Loan, the
applicable Swingline Lender) by telephone (confirmed by telecopy) of any
optional prepayment hereunder of a Borrowing made by such Borrower (i) in the
case of prepayment of a Syndicated Eurodollar Borrowing or of a Competitive
Borrowing, not later than 11:00 a.m., New York City time, three Business Days
before the date of prepayment, (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 12:00 p.m., New York City time, on the date of prepayment.

22

--------------------------------------------------------------------------------




Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.08, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08. Promptly following
receipt of any such notice relating to a Syndicated Borrowing or Competitive
Borrowing, the Administrative Agent shall advise the relevant Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of a Borrowing of the same Type as provided
in Section 2.02. Each prepayment of a Syndicated Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.12 and shall
be made in the manner specified in Section 2.09(b).

        SECTION 2.11.    Fees.    

        (a)    Facility Fee.    The Borrowers jointly and severally agree to pay
to the Administrative Agent for account of each Lender a facility fee, which
shall accrue at the Applicable Rate on the daily amount of the Commitment of
such Lender (whether used or unused) during the period from and including the
date hereof to but excluding the date such Commitment terminates; provided that,
if such Lender continues to have any Revolving Credit Exposure after its
Commitment terminates, then each Borrower agrees to pay to the Administrative
Agent for the account of each Lender a facility fee which shall accrue on the
daily aggregate outstanding principal amount of Loans (including Competitive
Loans and Swingline Loans) of such Lender made to such Borrower from and
including the date on which its Commitment terminates to but excluding the date
on which such Lender ceases to have any Loans outstanding. Accrued facility fees
shall be payable on each Quarterly Date and on each date the Commitment of any
Lender terminates, commencing on the first such date to occur after the date
hereof; provided that any facility fees accruing after the date on which the
Commitments terminate shall be payable on demand. All facility fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

        (b)    Utilization Fee.    Each Borrower agrees to pay a fee to the
Administrative Agent for account of each Lender a utilization fee, which shall
accrue at the Applicable Rate on the daily aggregate outstanding principal
amount of Loans (including Competitive Loans and Swingline Loans) of such Lender
made to such Borrower for each day on which the aggregate outstanding principal
amount of the Loans of both Borrowers equals or exceeds an amount equal to 33%
of the Commitments. Accrued utilization fees shall be payable on each Quarterly
Date and on each date the Commitments of any Lender terminate, commencing on the
first such date to occur after the date hereof; provided that any utilization
fees accruing after the date on which the Commitments terminate shall be payable
on demand. All utilization fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). Utilization fees payable under this
Section 2.11(b) with respect to any day shall be allocated between the Borrowers
pro rata according to the respective aggregate outstanding principal amounts of
Loans owing by the Borrowers on such day.

        (c)    Administrative Agent Fees.    The Borrowers agree to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrowers and the Administrative
Agent.

        (d)    Payment of Fees.    All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
distribution, in the case of facility fees, to the Lenders entitled thereto.
Fees paid shall not be refundable under any circumstances.

23

--------------------------------------------------------------------------------




        SECTION 2.12.    Interest.    

        (a)    ABR Loans.    The Loans constituting each ABR Borrowing
(including each Swingline Loan) shall bear interest at a rate per annum equal to
the Alternate Base Rate plus the Applicable Rate.

        (b)    Eurodollar Loans.    The Loans constituting each Eurodollar
Borrowing shall bear interest at a rate per annum equal to (i) in the case of a
Syndicated Eurodollar Loan, the Adjusted LIBO Rate for the Interest Period for
such Borrowing plus the Applicable Rate, or (ii) in the case of a Competitive
Eurodollar Borrowing, the LIBO Rate for the Interest Period for such Borrowing
plus (or minus, as applicable) the Margin applicable to such Loan.

        (c)    Fixed Rate Loans.    Each Fixed Rate Loan shall bear interest at
a rate per annum equal to the Fixed Rate applicable to such Loan.

        (d)    Default Interest.    Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by
either Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided above or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.

        (e)    Payment of Interest.    Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Syndicated Loans, upon termination of the Commitments; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of a Syndicated ABR Loan prior to the Commitment Termination
Date), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Syndicated Eurodollar Borrowing prior to the end of the
Interest Period therefor, accrued interest on such Borrowing shall be payable on
the effective date of such conversion.

        (f)    Computation.    All interest hereunder shall be computed on the
basis of a year of 360 days except that interest computed by reference to the
Alternate Base Rate at times when the Alternate Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

        SECTION 2.13.    Alternate Rate of Interest.    If prior to the
commencement of the Interest Period for a Eurodollar Borrowing:

        (a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

        (b)  the Administrative Agent is advised by the Required Lenders (or, in
the case of a Competitive Eurodollar Loan, the Lender that is required to make
such Loan) that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
(or Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the

24

--------------------------------------------------------------------------------

Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Syndicated Borrowing to, or continuation of any Syndicated Borrowing as, a
Syndicated Eurodollar Borrowing shall be ineffective, (ii) if any Borrowing
Request requests a Syndicated Eurodollar Borrowing, such Borrowing shall be made
as a Syndicated ABR Borrowing and (iii) any request by the relevant Borrower for
a Competitive Eurodollar Borrowing shall be ineffective; provided that if the
circumstances giving rise to such notice do not affect all the Lenders, then
requests by the such Borrower for Competitive Eurodollar Borrowings may be made
to Lenders that are not affected thereby.

        SECTION 2.14.    Increased Costs.    

        (a)    Increased Costs Generally.    If any Change in Law shall:

        (i)    impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or

        (ii)  impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans made
by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurodollar Loan or Fixed Rate Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the relevant Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

        (b)    Capital Requirements.    If any Lender determines that any Change
in Law regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender's capital or on the capital of such Lender's
holding company, if any, as a consequence of this Agreement or the Loans made by
such Lender to a level below that which such Lender or such Lender's holding
company could have achieved but for such Change in Law (taking into
consideration such Lender's policies and the policies of such Lender's holding
company with respect to capital adequacy), then from time to time each Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender's holding company for any such reduction suffered.

        (c)    Certificates from Lenders.    A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the relevant Borrower and shall be conclusive
absent manifest error. Such Borrower(s) shall pay such Lender the amount shown
as due on any such certificate within 10 days after receipt thereof.

        (d)    Delay in Requests.    Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender's right to demand such compensation; provided that (i) neither
Borrower shall be required to compensate a Lender pursuant to this Section for
any increased costs or reductions incurred more than six months prior to the
date that such Lender notifies the relevant Borrower(s) of the Change in Law
giving rise to such increased costs or reductions and of such Lender's intention
to claim compensation therefor and (ii) if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

        (e)    Competitive Loans.    Notwithstanding the foregoing provisions of
this Section, a Lender shall not be entitled to compensation pursuant to this
Section in respect of any Competitive Loan

25

--------------------------------------------------------------------------------




if the Change in Law that would otherwise entitle it to such compensation shall
have been publicly announced prior to submission of the Competitive Bid pursuant
to which such Loan was made.

        SECTION 2.15.    Break Funding Payments.    In the event of (a) the
payment of any principal of any Eurodollar Loan or Fixed Rate Loan other than on
the last day of an Interest Period therefor (including as a result of an Event
of Default) (b) the conversion of any Syndicated Eurodollar Loan other than on
the last day of an Interest Period therefor, (c) the failure to borrow, convert,
continue or prepay any Syndicated Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice is permitted to be
revocable under Section 2.10(b) and is revoked in accordance herewith), (d) the
failure to borrow any Competitive Loan after accepting the Competitive Bid to
make such Loan, or (e) the assignment of any Eurodollar Loan or Fixed Rate Loan
other than on the last day of an Interest Period therefor as a result of a
request by either Borrower pursuant to Section 2.18, then, in any such event,
the relevant Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, the loss
to any Lender attributable to any such event shall be deemed to include an
amount determined by such Lender to be equal to the excess, if any, of (i) the
amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate for such Interest Period, over
(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for Dollar deposits from other banks in the eurodollar market at
the commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the relevant Borrower and shall be conclusive
absent manifest error. Such Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

        SECTION 2.16.    Taxes.    

        (a)    Payments Free of Taxes.    Any and all payments by or on account
of any obligation of each Borrower hereunder shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if
either Borrower shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower shall make such deductions
and (iii) such Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

        (b)    Payment of Other Taxes by the Borrowers.    In addition, each
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

        (c)    Indemnification by the Borrowers.    Each Borrower shall
indemnify the Administrative Agent and each Lender, within 10 days after written
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender, or

26

--------------------------------------------------------------------------------




by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

        (d)    Evidence of Payments.    As soon as practicable after any payment
of Indemnified Taxes or Other Taxes by the relevant Borrower to a Governmental
Authority, such Borrower shall deliver to the Administrative Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

        (e)    Foreign Lenders.    Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the relevant Borrower is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to such Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by such Borrower,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate.

        SECTION 2.17.    Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.    

        (a)    Payments by the Borrowers.    Each Borrower shall make each
payment required to be made by it hereunder (whether of principal, interest or
fees, or under Section 2.14, 2.15 or 2.16, or otherwise) prior to 12:00 p.m.,
New York City time, on the date when due, in immediately available funds,
without set-off or counterclaim; provided that if a new Loan is to be made by
any Lender to a Borrower on a date such Borrower is to repay any principal of an
outstanding Loan of such Lender, such Lender shall apply the proceeds of such
new Loan to the payment of the principal to be repaid by such Borrower and only
an amount equal to the difference between the principal to be borrowed and the
principal to be repaid shall be made available by such Lender to the
Administrative Agent as provided in Section 2.06 or paid by such Borrower to the
Administrative Agent pursuant to this paragraph, as the case may be. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except that payments to be made directly to any Swingline Lender
as expressly provided herein, and payments pursuant to Sections 2.14, 2.15, 2.16
and 9.03, shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments hereunder shall
be made in Dollars.

        (b)    Application of Insufficient Payments.    If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, interest and fees then due hereunder, such
funds shall be applied (i) first, to pay interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, to pay principal
then due hereunder, ratably among the parties entitled thereto in accordance
with the amounts of principal then due to such parties.

        (c)    Pro Rata Treatment.    Except to the extent otherwise provided
herein: (i) each payment of facility fee and utilization fee under Section 2.11
shall be made for account of the Lenders, and each termination or reduction of
the amount of the Commitments under Section 2.08 shall be applied to the
respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments; (ii) each Syndicated Borrowing shall be allocated
pro rata among the Lenders according to the amounts of their respective
Commitments (in the case of the making of

27

--------------------------------------------------------------------------------




Syndicated Loans) or their respective Loans (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of
Syndicated Loans by the relevant Borrower shall be made for account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Syndicated Loans held by them; and (iv) each payment of interest on
Syndicated Loans by the relevant Borrower shall be made for account of the
Lenders pro rata in accordance with the respective amounts of interest on such
Loans then due and payable to such Lenders.

        (d)    Sharing of Payments by Lenders.    If any Lender shall, by
exercising any right of set-off or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Syndicated Loans or
participations in Swingline Loans resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Syndicated Loans and
participations in Swingline Loans and accrued interest thereon then due than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Syndicated Loans and participations in Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Syndicated Loans and participations in
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by either Borrower pursuant
to and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
either Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

        (e)    Presumptions of Payment.    Unless the Administrative Agent shall
have received notice from the relevant Borrower prior to the date on which any
payment is due to the Administrative Agent for account of the Lenders hereunder
that such Borrower will not make such payment, the Administrative Agent may
assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Federal Funds Effective Rate.

        (f)    Certain Deductions by the Administrative Agent.    If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(b) or 2.17(e), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for account of such Lender to
satisfy such Lender's obligations under such Sections until all such unsatisfied
obligations are fully paid.

        SECTION 2.18.    Mitigation Obligations; Replacement of Lenders.    

        (a)    Designation of a Different Lending Office.    If any Lender
requests compensation under Section 2.14, or if either Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for
account of any Lender pursuant to Section 2.16, then such Lender

28

--------------------------------------------------------------------------------

shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or 2.16, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Each Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

        (b)    Replacement of Lenders.    If any Lender requests compensation
under Section 2.14, or if either Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for account of any Lender
pursuant to Section 2.16, or if any Lender defaults in its obligation to fund
Loans hereunder, then such Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement (other than any outstanding Competitive Loans
held by it) to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) such Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Commitment is being assigned, each Swingline
Lender), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans (other than Competitive Loans) and participations in Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the relevant Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the relevant Borrower to require such
assignment and delegation cease to apply.

ARTICLE III
REPRESENTATIONS AND WARRANTIES

        Each Borrower represents and warrants to the Lenders that:

        SECTION 3.01.    Organization; Powers.    Each of such Borrower and its
Subsidiaries (except Non-Material Subsidiaries) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

        SECTION 3.02.    Authorization; Enforceability.    The Transactions are
within such Borrower's corporate powers and have been duly authorized by all
necessary corporate and, if required, by all necessary shareholder action. This
Agreement has been duly executed and delivered by such Borrower and constitutes
a legal, valid and binding obligation of such Borrower, enforceable in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors' rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

        SECTION 3.03.    Governmental Approvals; No Conflicts.    The
Transactions with respect to such Borrower (a) do not require any consent or
approval of, registration or filing with, or any other action

29

--------------------------------------------------------------------------------


by, any Governmental Authority, except such as have been obtained or made and
are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of such
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon such Borrower or any of its Subsidiaries or
assets, or give rise to a right thereunder to require any payment to be made by
any such Person, and (d) will not result in the creation or imposition of any
Lien on any asset of such Borrower or any of its Subsidiaries.

        SECTION 3.04.    Financial Condition; No Material Adverse Change.    

        (a)    Financial Condition.    Such Borrower has heretofore furnished to
the Lenders its consolidated balance sheet and statements of income,
stockholders' equity and cash flows (i) as of and for the fiscal year ended
December 31, 2001, reported on by Deloitte & Touche LLP, independent public
accountants for WAMU and Finance, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended March 31, 2002, certified by the president,
the chief executive officer, a vice-chair or a Financial Officer of such
Borrower. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of such Borrower
and its Subsidiaries as of such dates and for such periods in accordance with
GAAP, subject to year-end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (ii) of the first sentence of this
paragraph.

        (b)    No Material Adverse Change.    From December 31, 2001 to the date
of this Agreement, there has been no material adverse change in the business,
assets, operations, prospects or condition, financial or otherwise, of such
Borrower and its Subsidiaries, taken as a whole.

        SECTION 3.05.    Properties.    Such Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except to the extent that failure to have
such title could not reasonably be expected to have a Material Adverse Effect.

        SECTION 3.06.    Litigation and Environmental Matters.    

        (a)    Actions, Suits and Proceedings.    There are no (A) actions,
suits or proceedings by or before any arbitrator or Governmental Authority now
pending against or, to the knowledge of such Borrower, threatened against or
affecting such Borrower or any of its Subsidiaries or (B) investigations by or
before any arbitrator or Governmental Authority to the knowledge of such
Borrower now pending against or threatened against or affecting such Borrower or
any of its Subsidiaries (i) as to any of which there is a reasonable likelihood
of an adverse determination and that, if adversely determined, could reasonably
be expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.

        (b)    Environmental Matters.    Except for the Disclosed Matters and
except with respect to any other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, neither
such Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

        SECTION 3.07.    Compliance with Laws and Agreements.    Such Borrower
and its Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

30

--------------------------------------------------------------------------------

        SECTION 3.08.    Investment and Holding Company Status.    Neither such
Borrower nor any of its Subsidiaries is (a) an "investment company" as defined
in, or subject to regulation under, the Investment Company Act of 1940 or (b) a
"holding company" as defined in, or subject to regulation under, the Public
Utility Holding Company Act of 1935.

        SECTION 3.09.    Taxes.    Such Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

        SECTION 3.10.    ERISA.    No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and there were no underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) as of the date of the most recent financial statements in
which such underfunded Plans would be reflected.

        SECTION 3.11.    Disclosure.    Such Borrower has disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
it or any of its Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. None of the reports, financial statements,
certificates, schedules or other information furnished by or on behalf of such
Borrower to the Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, such Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

        SECTION 3.12.    Use of Credit.    Neither such Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock in violation of Regulations T, U
or X of the Board, and no part of the proceeds of any Loan hereunder will be
used to buy or carry any Margin Stock in violation of Regulations T, U or X of
the Board.

        SECTION 3.13.    Material Agreements and Liens.    

        (a)    Material Agreements.    Part A of Schedule II is a complete and
correct list of each credit agreement, loan agreement, indenture, purchase
agreement, guarantee, letter of credit or other arrangement providing for or
otherwise relating to any Indebtedness (excluding intercompany Indebtedness) or
any extension of credit (or commitment for any extension of credit) to, or
guarantee by, such Borrower or any of its Subsidiaries (excluding Repurchase
Arrangements, deposits, annuities or Federal funds transactions, each entered
into by such Borrower or any of its Subsidiaries in the ordinary course of its
business, Hedging Agreements or borrowings from the Federal Home Loan Bank and
any commercial paper or medium term note program of such Borrower or any of its
Subsidiaries), outstanding on the date hereof the aggregate principal or face
amount of which equals or exceeds (or may equal or exceed) $10,000,000, and the
aggregate principal or face amount outstanding or that may become outstanding
under each such arrangement is correctly described in Part A of Schedule II.
Notwithstanding the foregoing, neither Borrower shall be required to set forth
Asset Securitizations in said Schedule II.

31

--------------------------------------------------------------------------------

        (b)    Liens.    Part B of Schedule II is a complete and correct list of
each Lien securing Indebtedness of any Person outstanding on the date hereof
(excluding Repurchase Arrangements, deposits, annuities or Federal funds
transactions, each entered into by such Borrower or any of its Subsidiaries in
the ordinary course of its Business, and Hedging Agreements or borrowings from
the Federal Home Loan Bank) the aggregate principal or face amount of which
equals or exceeds (or may equal or exceed) $10,000,000 and covering any property
of either Borrower or any of their Subsidiaries, and the aggregate Indebtedness
secured (or that may be secured) by each such Lien and the property covered by
each such Lien is correctly described in Part B of Schedule II. Notwithstanding
the foregoing, neither Borrower shall be required to set forth Asset
Securitizations in said Schedule II.

        SECTION 3.14.    Subsidiaries.    

        (a)    Subsidiaries.    Set forth in Part A of Schedule V is a complete
and correct list of (A) all of the Subsidiaries of Finance as of the date
hereof, and (B) all of the principal Subsidiaries of WAMU as of the date hereof,
which such Subsidiaries, as of the date hereof, collectively have assets
exceeding 90% of WAMU's Tangible Net Worth, together with, for each such
Subsidiary of Finance and WAMU, (i) the jurisdiction of organization of such
Subsidiary, (ii) each Person holding ownership interests in such Subsidiary and
(iii) the nature of the ownership interests held by each such Person and the
percentage of ownership of such Subsidiary represented by such ownership
interests. Except as disclosed in Part A of Schedule V, (x) such Borrower and
its Subsidiaries owns, free and clear of Liens, and has the unencumbered right
to vote, all outstanding ownership interests in each Person shown to be held by
it in Part A of Schedule V, (y) all of the issued and outstanding capital stock
of each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (z) there are no outstanding Equity Rights with respect to
such Person.

        (b)    Restrictions on Subsidiaries.    None of the Subsidiaries of such
Borrower is, on the date hereof, subject to any indenture, agreement, instrument
or other arrangement of the type described in Section 6.03.

ARTICLE IV
CONDITIONS

        SECTION 4.01.    Effective Date.    The obligations of the Lenders to
make Loans hereunder shall not become effective until the date on which the
Administrative Agent shall have received each of the following documents, each
of which shall be satisfactory to the Administrative Agent (and to the extent
specified below, to each Lender) in form and substance (or such condition shall
have been waived in accordance with Section 9.02):

        (a)    Executed Counterparts.    From each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.

        (b)    Opinion of Counsel to the Borrowers.    A favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Heller Ehrman White & McAuliffe LLP, counsel for the
Borrowers, substantially in the form of Exhibit B, and covering such other
matters relating to the Borrowers, this Agreement or the Transactions as the
Required Lenders shall reasonably request (and the Borrowers hereby instruct
such counsel to deliver such opinion to the Lenders and the Administrative
Agent).

32

--------------------------------------------------------------------------------




        (c)    Opinion of Special New York Counsel to JPMorgan.    An opinion,
dated the Effective Date, of Milbank, Tweed, Hadley & McCloy LLP, special New
York counsel to JPMorgan, substantially in the form of Exhibit C (and JPMorgan
hereby instructs such counsel to deliver such opinion to the Lenders).

        (d)    Corporate Documents.    Such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of each Borrower, the authorization of
the Transactions and any other legal matters relating to the Borrowers, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.

        (e)    Officer's Certificate.    A certificate, dated the Effective Date
and signed by the President, a Vice President or a Financial Officer of each
Borrower, confirming compliance with the conditions set forth in the lettered
clauses of the first sentence of Section 4.02.

        (f)    Cancellation of Existing Credit Facilities.    Evidence that the
Existing Credit Facilities shall have been (or shall be simultaneously)
cancelled and all amounts owing thereunder shall have been paid in full.

        (g)    Fees and Expenses.    Evidence that the Borrowers have paid such
fees as they have agreed to pay to any Lender or the Administrative Agent or
J.P. Morgan Securities Inc. in its capacity as Lead Arranger in connection
herewith, including the reasonable fees and expenses of Milbank, Tweed, Hadley &
McCloy LLP special New York counsel to JPMorgan, in connection with the
negotiation, preparation, execution and delivery of this Agreement and the Loans
hereunder (to the extent that statements for such fees and expenses have been
delivered to the Borrowers).

        (h)    Other Documents.    Such other documents as the Administrative
Agent or any Lender or special New York counsel to JPMorgan may reasonably
request.

        The Administrative Agent shall notify the Borrowers and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) on or prior to 3:00 p.m., New
York City time, on August 30, 2002 (and, in the event such conditions are not so
satisfied or waived, the Commitments shall terminate at such time).

        SECTION 4.02.    Each Credit Event.    The obligation of each Lender to
make a Loan to the relevant Borrower on the occasion of any Borrowing is subject
to the satisfaction of the following conditions:

        (a)  the representations and warranties of such Borrower set forth in
this Agreement (except, in the case of any Borrowing that does not increase the
outstanding aggregate principal amount of the Loans of any Lender, the
representations and warranties in Sections 3.06(a), 3.06(b) and 3.10) shall be
true and correct on and as of the date of such Borrowing (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and

        (b)  at the time of and immediately after giving effect to such
Borrowing, no Default or Event of Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the relevant Borrower on the date thereof as to the matters specified in the
preceding sentence.

33

--------------------------------------------------------------------------------

ARTICLE V
AFFIRMATIVE COVENANTS

        Until the Commitments have expired or been terminated and the principal
of and interest on each Loan and all fees payable hereunder shall have been paid
in full, each Borrower covenants and agrees with the Lenders that:

        SECTION 5.01.    Financial Statements and Other Information.    Such
Borrower will furnish to the Administrative Agent and each Lender (provided that
only WAMU shall furnish the reports referred to in paragraphs (f) and
(g) below):

        (a)  within 105 days after the end of each fiscal year of such Borrower,
the audited consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows of such Borrower and its Subsidiaries as of
the end of and for such year, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by Deloitte & Touche LLP
or other independent public accountants of recognized national standing (without
a "going concern" or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of such Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied and a statement of such accountants to the effect that, in making the
examination necessary for their opinion, nothing came to their attention that
caused them to believe that such Borrower was not in compliance with
Section 6.04 hereof, insofar as such Section relates to accounting matters (it
being understood that delivery to the Lender of such Borrower's Report on
Form 10-K filed with the SEC shall satisfy the financial statement requirements
of this Section 5.01(a) so long as the information required to be contained in
such Report is substantially the same as that required under this
Section 5.01(a));

        (b)  within 75 days after the end of each of the first three fiscal
quarters of each fiscal year of such Borrower, the consolidated balance sheet
and related statements of operations, stockholders' equity and cash flows of
such Borrower and its Subsidiaries as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year, all
certified by a Financial Officer of such Borrower as presenting fairly in all
material respects the financial condition and results of operations of such
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes (it being understood that delivery to the Lender of such
Borrower's Report on Form 10-Q filed with the SEC shall satisfy the financial
statement requirements of this Section 5.01(b) so long as the information
required to be contained in such Report is substantially the same as that
required under this Section 5.01(b));

        (c)  concurrently with any delivery of financial statements under
clause (a) or (b) of this Section, a certificate of a Financial Officer of such
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.04, and (iii) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 3.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate;

        (d)  promptly following any request by the Administrative Agent or any
Lender therefor, copies of all periodic and other reports, proxy statements and
other materials filed by such

34

--------------------------------------------------------------------------------




Borrower or any of its Subsidiaries with the SEC, or with any national
securities exchange or the Office of Thrift Supervision, or distributed by such
Borrower to its shareholders generally, as the case may be;

        (f)    within 75 days after the end of each of each fiscal quarter of
each fiscal year of WAMU, the balance sheet and related statement of income of
WAMU as of the end of and for such fiscal quarter and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for (or, in the case of the balance sheet, as of the end of) the corresponding
period or periods of the previous fiscal year, all certified by a Financial
Officer of WAMU as presenting fairly in all material respects the financial
condition and results of operations of WAMU in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; and

        (g)  promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of such
Borrower or any of its Subsidiaries, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.

        SECTION 5.02.    Notices of Material Events.    Each Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

        (a)  the occurrence of any Default;

        (b)  the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting such
Borrower or any of its Affiliates that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect;

        (c)  the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of such Borrower and its Subsidiaries in an aggregate amount exceeding
$35,000,000;

        (d)  the assertion of any environmental matter by any Person against, or
with respect to the activities of, such Borrower or any of its Subsidiaries and
any alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations, other than any environmental matter or
alleged violation that, if adversely determined, would not (either individually
or in the aggregate) have a Material Adverse Effect; and

        (e)  any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of such Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

        SECTION 5.03.    Existence; Conduct of Business.    Each Borrower will,
and will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
(a) any merger, consolidation, liquidation, dissolution or other transaction
permitted under Section 6.02 and (b) any Subsidiary that is not a Major
Subsidiary of such Borrower from entering into any merger or consolidation or
amalgamation or from liquidating, winding up or dissolving, itself (or suffering
any liquidation or dissolution) or prohibit a disposition by or of such
Subsidiary.

        SECTION 5.04.    Payment of Obligations.    Each Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or

35

--------------------------------------------------------------------------------


amount thereof is being contested in good faith by appropriate proceedings,
(b) such Borrower or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

        SECTION 5.05.    Maintenance of Properties; Insurance.    Each Borrower
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

        SECTION 5.06.    Books and Records; Inspection Rights.    Each Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Each Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.

        SECTION 5.07.    Compliance with Laws.    Each Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

        SECTION 5.08.    Use of Proceeds.    Each Borrower will use the proceeds
of the Loans hereunder solely for general corporate purposes, including
commercial paper back-up, in the ordinary course of business (in compliance with
all applicable legal and regulatory requirements, including, without limitation,
Regulations U and X and the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, and the regulations thereunder);
provided that, (i) without the consent of each Lender, such Borrower may not use
the proceeds of any of the Loans hereunder to finance or refinance, directly or
indirectly, an Acquisition of any Person (or the acquisition of (x) more than
50% of the publicly traded stock (of any class) of any Person or (y) any of the
publicly traded stock (of any class) of any Person after such Borrower or any of
its Subsidiaries shall have been required to file a Schedule 13D under the
Securities Exchange Act of 1934, as amended, with respect to such stock) unless
such Acquisition (or acquisition) has been approved by the board of directors of
such Person or officers thereof duly authorized to do so and (ii) neither the
Administrative Agent nor any Lender shall have any responsibility as to the use
of any of such proceeds.

ARTICLE VI
NEGATIVE COVENANTS

        Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees payable hereunder have been paid in full,
each Borrower covenants and agrees with the Lenders that:

        SECTION 6.01.    Liens.    Such Borrower will not, nor (where such
Borrower is Finance) will it permit any of its Subsidiaries (other than Insured
Subsidiaries) to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it except:

        (a)  Permitted Encumbrances;

36

--------------------------------------------------------------------------------

        (b)  any Lien on any property or asset of such Borrower or any of its
Subsidiaries existing on the date hereof and set forth in Part B of Schedule II;

        (c)  any Lien existing on any property or asset prior to the acquisition
thereof by such Borrower or any of its Subsidiaries or existing on any property
or asset of any Person that becomes a Subsidiary of such Borrower after the date
hereof prior to the time such Person becomes such a Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary of such Borrower, as the case
may be, (ii) such Lien shall not apply to any other property or assets of such
Borrower or any of its Subsidiaries and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes such a Subsidiary, as the case may be and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

        (d)  Liens on fixed or capital assets acquired, constructed or improved
by such Borrower or any of its Subsidiaries; provided that (i) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (ii) the Indebtedness secured thereby does not exceed 80% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iii) such security interests shall not apply to any other property or assets of
such Borrower or any of its Subsidiaries;

        (e)  Liens arising out of Repurchase Arrangements;

        (f)    Liens arising out of or securing Hedging Agreements;

        (g)  Liens arising out of Asset Securitizations and not involving all,
or substantially all, of the assets of the respective Borrower;

        (h)  Liens in favor of WAMU or its Subsidiaries (other than by Finance
or any of its Subsidiaries) arising in connection with intercompany transactions
between WAMU and any of such Subsidiaries;

        (i)    Liens in favor of Finance or its Subsidiaries arising in
connection with intercompany transactions between Finance and any of such
Subsidiaries;

        (j)    Liens involving the pledge by WAMU of any interest in capital
stock of, or other ownership interest in, any Subsidiary of WAMU (other than a
Major Subsidiary or Finance);

        (k)  Liens involving the pledge of any interest in a debt instrument
made to WAMU by any Subsidiary of WAMU (other than a Major Subsidiary);

        (l)    Liens involving the pledge of property of WAMU or any of its
Subsidiaries (other than by Finance or any of its Subsidiaries) securing
Indebtedness in an aggregate principal amount not exceeding 2% of the Tangible
Net Worth of WAMU; and

        (m)  Liens involving the pledge of property of Finance or any of its
Subsidiaries securing Indebtedness in an aggregate principal amount not
exceeding 5% of the Tangible Net Worth of Finance.

        SECTION 6.02.    Fundamental Changes.    

        (a)    Mergers, Consolidations, Disposal of Assets, Etc.    Such
Borrower will not, nor will it permit any of its Major Subsidiaries to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all of
its assets, or all or substantially all of the stock of any of its Major
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately

37

--------------------------------------------------------------------------------

after giving effect thereto no Default shall have occurred and be continuing
(i) any Major Subsidiary may merge into WAMU in a transaction in which WAMU is
the surviving corporation, (ii) any Major Subsidiary may merge into any
Subsidiary of WAMU in a transaction in which the surviving entity is a wholly
owned Subsidiary of WAMU, (iii) any Major Subsidiary may sell, transfer, lease
or otherwise dispose of its assets to WAMU or to another wholly owned Subsidiary
of WAMU and (iv) such Borrower or any Major Subsidiary of such Borrower may
merge or consolidate with any other Person if (x) in the case of a merger or
consolidation of such Borrower, such Borrower is the surviving corporation and,
in any other case, the surviving corporation is, after giving effect to such
merger or consolidation, a wholly owned Subsidiary of such Borrower and
(y) after giving effect thereto no Default would exist hereunder.

        (b)    Lines of Business.    Such Borrower will not, nor will it permit
any of its Subsidiaries to, engage to any substantial extent in any line or
lines of business activity other than (i) the business of owning and operating a
depository institution (as defined in 12 U.S.C. §1813(c)), a consumer finance
company, a mortgage company, an insurance company, a trust company, an
investment advisor or a securities broker-dealer, (ii) the business of providing
other financial services or (iii) any business that may be engaged in by a
Washington state chartered savings bank (as defined in RCW 32.04.020), a Federal
savings association (as defined in 12 U.S.C. §1462(5)) or a bank holding company
(as defined in 12 U.S.C. §1841(a)) or a Subsidiary of any of them.

        SECTION 6.03.    Certain Restrictions on Subsidiaries.    Such Borrower
will not permit any of its Subsidiaries to enter into, after the date hereof,
any indenture, agreement, instrument or other arrangement that, directly or
indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes materially adverse conditions upon, the incurrence or
payment of Indebtedness, the granting of Liens, the declaration or payment of
dividends, the making of loans, advances, guarantees or Investments or the sale,
assignment, transfer or other disposition of property if the effect of any such
indenture, agreement, instrument or other arrangement could reasonably be
expected to result in a Material Adverse Effect.

        SECTION 6.04.    Certain Financial Covenants.    

        (a)    WAMU    

        (i)    Double Leverage Ratio.    WAMU will not permit the Double
Leverage Ratio to exceed 1.30 to 1 at any time.

        (ii)    Tangible Net Worth.    WAMU will not permit its Tangible Net
Worth at any time to be less than the sum of (x) $9,750,000,000 plus (y) 40% of
the net income of WAMU and its Subsidiaries (determined on a consolidated basis
without duplication in accordance with GAAP and for which purpose any net loss
shall be deemed to be a net income of zero) for each fiscal quarter of WAMU
ending after June 30, 2002 plus (z) 40% of the aggregate net proceeds received
by WAMU from the issuance by WAMU after the date of this Agreement of shares of
its capital stock.

        (iii)    Maximum Non-Performing Assets.    WAMU will not permit
Non-Performing Assets at any time to constitute more than 4.5% of Consolidated
Loans Held in Portfolio.

        (b)    Finance    

        (i)    Tangible Net Worth.    Finance will not permit its Tangible Net
Worth at any time to be less than the sum of (x) $375,000,000 plus (y) 40% of
the net income of Finance and its Subsidiaries (determined on a consolidated
basis without duplication in accordance with GAAP and for which purpose any net
loss shall be deemed to be a net income of zero) for each fiscal quarter of
Finance ending after June 30, 2002.

38

--------------------------------------------------------------------------------

        (ii)    Senior Debt Ratio.    Finance will not permit the ratio of
(x) the aggregate principal amount of all Senior Indebtedness (other than
Indebtedness owing among Finance and its Consolidated Subsidiaries) outstanding
at any time to (y) its Tangible Net Worth at such time to be greater than 10.00
to 1.

        (iii)    Permissible Indebtedness.    Finance will not permit the
aggregate amount of all Indebtedness (other than Indebtedness among Finance and
its Consolidated Subsidiaries) outstanding at any time owed by its Consolidated
Subsidiaries (other than Insured Subsidiaries) to exceed 30% of the aggregate
amount of all Indebtedness (other than Indebtedness owing among Finance and its
Consolidated Subsidiaries) then outstanding of Finance and its Consolidated
Subsidiaries (other than Insured Subsidiaries).

        (iv)    Delinquency Ratio.    Finance will not, as at the end of any
fiscal quarter, permit the aggregate amount of consumer finance receivables of
Finance and its Consolidated Subsidiaries that are delinquent for 60 or more
days on a contractual basis to exceed 6% of the aggregate amount of consumer
finance receivables as set forth on the consolidated statement of financial
condition of Finance and its Consolidated Subsidiaries as at the end of such
fiscal quarter.

        SECTION 6.05.    Insured Subsidiary Capital.    Such Borrower will at
all times ensure that none of its Insured Subsidiaries is "undercapitalized",
"significantly undercapitalized" or "critically undercapitalized" for purposes
of 12 U.S.C. §1831o, as amended, re-enacted or redesignated from time to time;
and such Borrower and its Insured Subsidiaries will at all times maintain such
amount of capital as may be prescribed by all applicable Bank Regulatory
Authorities, whether by guideline, regulation, agreement or order.

        SECTION 6.06.    Payment of Dividends.    Such Borrower will not, and
will not permit any of its Subsidiaries to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, provided that Finance may
declare and pay dividends with respect to its capital stock if, at the time of
declaration and payment thereof and after giving effect thereto, no Event of
Default shall have occurred and be continuing.

ARTICLE VII
EVENTS OF DEFAULT

        If any of the following events ("Events of Default") shall occur:

        (a)  either Borrower shall fail to pay any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

        (b)  either Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three or
more Business Days;

        (c)  any representation or warranty made or deemed made by or on behalf
of either Borrower or any of their Subsidiaries in or in connection with this
Agreement or any amendment or modification hereof, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof, shall
prove to have been incorrect in any material respect when made or deemed made;

        (d)  either Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to the
Borrower's existence), 5.08 or in Article VI (other than Section 6.02(b));

39

--------------------------------------------------------------------------------




        (e)  either Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article) and such failure shall continue
unremedied for a period of 30 or more days after notice thereof from the
Administrative Agent (given at the request of any Lender) to such Borrower;

        (f)    either Borrower or any of their Subsidiaries shall fail to make
any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable;

        (g)  any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

        (h)  an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of either Borrower or any of their Subsidiaries (other than
Non-Material Subsidiaries) or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for either
Borrower or any of their Subsidiaries (other than Non-Material Subsidiaries) or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of 60 or more days or an order
or decree approving or ordering any of the foregoing shall be entered;

        (i)    either Borrower or any of their Subsidiaries (other than
Non-Material Subsidiaries) shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Borrower or any of its Subsidiaries (other than Non-Material
Subsidiaries) or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

        (j)    either Borrower or any of their Subsidiaries (other than
Non-Material Subsidiaries) shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due;

        (k)  one or more judgments for the payment of money in an aggregate
amount in excess of $40,000,000 (exclusive of judgment amounts fully covered by
insurance where the insurer has admitted liability in respect of such judgment)
or $120,000,000 (regardless of insurance coverage) shall be rendered against
either Borrower or any of their Subsidiaries or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of either Borrower or
any of their Subsidiaries to enforce any such judgment;

        (l)    an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

        (m)  a Change in Control shall occur;

40

--------------------------------------------------------------------------------






        (n)  in the case of WAMU only, any Insured Subsidiary shall cease
accepting deposits on the instruction of any Federal, state or other regulatory
body with authority to give such instruction other than pursuant to an
instruction generally applicable to banks organized under the jurisdiction of
organization of such Insured Subsidiary;

        (o)  in the case of WAMU only, any Insured Subsidiary shall be required
(whether or not the time allowed by the appropriate Bank Regulatory Authority
for the submission of such plan has been established or elapsed) to submit a
capital restoration plan of the type referred to in 12 U.S.C. §1831o(b)(2)(C),
as amended, re-enacted or redesignated from time to time, or any Bank Regulatory
Authority shall issue a cease and desist order to or in respect of WAMU or any
of its Insured Subsidiaries; or

        (p)  in the case of WAMU only, WAMU shall Guarantee in writing
(voluntarily or otherwise) the capital of any Insured Subsidiary upon the
instruction or request of any Bank Regulatory Authority;

then, and in every such event (other than an event with respect to the relevant
Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to such Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments available to such Borrower, and thereupon the
Commitments available to such Borrower shall terminate immediately, and
(ii) declare the Loans to such Borrower then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of such Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
such Borrower; and in case of any event with respect to such Borrower described
in clause (h) or (i) of this Article, the Commitments available to such Borrower
shall automatically terminate and the principal of the Loans to such Borrower
then outstanding, together with accrued interest thereon and all fees and other
obligations of such Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by such Borrower. For the avoidance of doubt,
(i) if an Event of Default occurs with respect to one Borrower but not the
other, then there shall be no Event of Default with respect to the other
Borrower and all Borrowings attributable to a Borrowing Request from or on
behalf of the non-defaulting Borrower shall remain unaffected and the
non-defaulting Borrower shall continue to have all rights to borrow, to convert
rate elections, to seek extension of the termination date and all other rights
accruing under this Agreement as if the Borrowings were made to the
non-defaulting Borrower pursuant to an agreement separate from the defaulting
Borrower, and (ii) for purposes of the preceding clause (i), if there occurs any
event or circumstance constituting an Event of Default under any of clauses (c),
(f), (g), (h), (i), (j), (k) and (l), whether expressly or by operation of any
defined term used in any of such clauses, of this Article VII with respect to a
Subsidiary of a Borrower (including, without limitation, with respect to Finance
as a Subsidiary of WAMU), such Event of Default shall be deemed to be an Event
of Default with respect to such Borrower.

ARTICLE VIII
AGENTS

        SECTION 8.01    Administrative Agent.    

        (a)    Appointment.    Subject to Section 8.01(f), each of the Lenders
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative

41

--------------------------------------------------------------------------------

Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.

        (b)    Rights and Powers as Lender.    The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrowers or any Subsidiaries or other Affiliates thereof as if it were not
the Administrative Agent hereunder.

        (c)    No Implied Duties.    The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein. Without limiting
the generality of the foregoing, (a) the Administrative Agent shall not be
subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing by the Required
Lenders, and (c) except as expressly set forth herein, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their respective
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by a Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

        (d)    Reliance Upon Certificates, Etc.    The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and reasonably believed by it to be made by
the proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for a
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

        (e)    Performance Through Sub-Agents.    The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

42

--------------------------------------------------------------------------------




        (f)    Resignation.    The Administrative Agent may resign at any time
by notifying the Lenders and the Borrowers. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrowers, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent's resignation shall nonetheless become effective
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and (2) the Required Lenders shall perform the duties
of the Administrative Agent (and all payments and communications provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the Administrative
Agent's resignation hereunder, the provisions of this Article and Section 9.03
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as Administrative Agent.

        (g)    Credit Analysis by Lenders.    Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder.

        SECTION 8.02    Syndication Agents.    The Syndication Agents named on
the cover page of this Agreement, in their capacity as such, shall have no
obligation, responsibility or required performance hereunder and shall not
become liable in any manner to any party hereto. No party hereto shall have any
obligation or liability, or owe any performance, hereunder, to the Syndication
Agents in their capacity as such.

ARTICLE IX
MISCELLANEOUS

        SECTION 9.01.    Notices.    Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

        (a)  if to WAMU or Finance, to it at 1201 Third Avenue, WMT0511,
Seattle, Washington 98101, Attention of Richard D. Lodge (Telecopy No.
(206) 554-2717; Telephone No. (206) 461-4319), with copies to Richard Careaga
(Telecopy No. (206) 377-6244; Telephone No. (206) 377-7837), Deborah R. Tracy
(Telecopy No. (813) 632-4599; Telephone No. (813) 632-4440) and Bernard L.
Russell (Telecopy No. (206) 389-6217; Telephone No. (206) 389-6238);

        (b)  if to the Administrative Agent, to JPMorgan Chase Bank, 1 Chase
Manhattan Plaza, 8th Floor, New York, New York 10081, Attention of Loan and
Agency Services Group (Telecopy No. (212) 552-5658; Telephone No.
(212) 552-7500), with a copy to JPMorgan Chase Bank, 270 Park

43

--------------------------------------------------------------------------------




Avenue, New York, New York 10017, Attention of Christine Herrick (Telecopy No.
(212) 270-0412; Telephone No. (212) 270-9747); and

        (c)  if to a Lender (including, if applicable, in its capacity as a
Swingline Lender) to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to the Borrowers and the
Administrative Agent). All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

        SECTION 9.02.    Waivers; Amendments.    

        (a)    No Deemed Waivers; Remedies Cumulative.    No failure or delay by
the Administrative Agent or any Lender in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrowers
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

        (b)    Amendments.    Neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrowers and the Required Lenders or by the
Borrowers and the Administrative Agent with the consent of the Required Lenders;
provided that (x) no such agreement shall

        (i)    increase the Commitment of any Lender without the written consent
of each affected Lender,

        (ii)  reduce the principal amount of any Loan or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each affected Lender,

        (iii)  postpone the scheduled date of payment of the principal amount of
any Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each affected
Lender,

        (iv)  alter the manner in which payments or prepayments of principal,
interest or other amounts hereunder shall be applied as among the Lenders or
Types or Classes of Loans, without the written consent of each affected Lender,
or

        (v)  change any of the provisions of this Section or the definition of
the term "Required Lenders" or any other provision hereof specifying the number
or percentage of Lenders required to waive, amend or modify any rights hereunder
or make any determination or grant any consent hereunder, without the written
consent of each Lender

and (y) no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent or any Swingline Lender hereunder without the
prior written consent of the Administrative Agent or such Swingline Lender, as
the case may be.

44

--------------------------------------------------------------------------------

        SECTION 9.03.    Expenses; Indemnity; Damage Waiver.    

        (a)    Costs and Expenses.    The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made
hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof.

        (b)    Indemnification by the Borrowers.    The Borrowers, jointly and
severally, shall indemnify the Administrative Agent and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated hereby, the performance by the parties hereto of their
respective obligations hereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by either Borrower or any of
their Subsidiaries, or any Environmental Liability related in any way to either
Borrower or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses resulting from the gross negligence or wilful
misconduct of such Indemnitee.

        (c)    Third Party Claims.    If a claim by a third party (a
"Third-Party Claim") is made against an Indemnitee, and if such Indemnitee
intends to seek indemnity with respect thereto under Section 9.03(b), such
Indemnitee shall promptly notify the Borrowers (jointly and severally, the
"Indemnifying Party") of the institution of such claim, action or proceeding and
the Indemnifying Party shall thereupon be entitled to participate in the defense
thereof and shall have the right, at its option, to assume the defense thereof
including the employment of counsel (reasonably satisfactory at all times to
such Indemnitee) and payment of expenses. Once the Indemnifying Party has
assumed the defense of any such claim, action or proceeding, the Indemnifying
Party shall no longer be liable to any such Indemnitee for any expenses
subsequently incurred thereby in connection therewith except to the extent
provided for in the next sentence. Such Indemnitee shall have the right to
employ its own counsel, but the fees and expenses of such counsel shall be for
the account of such Indemnitee unless (x) the employment of such counsel shall
have been authorized in writing by the Indemnifying Party in connection with the
defense of such claim, action or proceeding, or (y) such Indemnitee concludes on
the basis of advice of counsel that there are legal defenses available to it
which are different from or in addition to those available to the Indemnifying
Party and such different or additional defenses conflict therewith or that there
are claims against the Indemnitee which are different to those against the
Indemnifying Party. If the Indemnifying Party so chooses to assume the defense
it shall do so promptly and diligently. So long as the Indemnifying Party is
reasonably contesting any such claim in good faith, the Indemnitee shall not pay
or settle any such claim without thereby waiving its right to indemnity

45

--------------------------------------------------------------------------------




therefor by the Indemnifying Party. Notwithstanding the foregoing, if the
Indemnifying Party does not notify the Indemnitee in writing within 30 days
after the receipt of the Indemnitee's written notice of a claim of indemnity
hereunder that it elects to undertake the defense thereof, the Indemnitee shall
have the right to contest, settle or compromise the claim but shall not thereby
waive any right to indemnity therefor pursuant to this Agreement. The
Indemnifying Party shall not, except with the written consent of the Indemnitee,
enter into any settlement unless (A) there is no finding or admission of any
violation of applicable law, (B) the sole relief provided is monetary damages
that are paid in full by the Indemnifying Party, (C) the Indemnitee shall have
no liability with respect to any compromise or settlement of such Third-Party
Claim, and (D) the compromise or settlement provides to the Indemnitee and each
Related Party to the Indemnitee an unconditional release from all liability with
respect to such Third-Party Claim or the facts underlying such Third-Party
Claim. With respect to any Third-Party Claim subject to indemnification under
Section 9.03(b), (i) both the Indemnitee and the Indemnifying Party, as the case
may be, shall keep the other party reasonably informed of the status of such
Third- Party Claim and any related proceedings at all stages thereof, (ii) the
parties agree to render to each other such assistance as they may reasonably
require of each other and to cooperate in good faith with each other in order to
ensure the proper and adequate defense of any Third-Party Claim and (iii) with
respect to any Third-Party Claim subject to indemnification under
Section 9.03(b) the parties agree to cooperate in such a manner as to preserve
in full (to the extent reasonably practicable and permitted by applicable law)
the confidentiality of all confidential information and the attorney-client and
work-product privileges, provided that the Borrowers shall pay all expenses
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of such cooperation.

        (d)    Reimbursement by Lenders.    To the extent that the Borrowers
fail to pay any amount required to be paid by them to the Administrative Agent
or any Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent or such Swingline Lender, as
the case may be, such Lender's Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent or such Swingline Lender in its
capacity as such.

        (e)    Waiver of Consequential Damages, Etc.    To the extent permitted
by applicable law, neither Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof. To the extent permitted by
applicable law and other than the claims set forth in Section 9.03(b), no Lender
shall assert, and each Lender hereby waives, any claim against either Borrower
or any Related Party of either Borrower, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

        (f)    Payments.    All amounts due under this Section shall be payable
not later than ten days after written demand therefor.

        SECTION 9.04.    Successors and Assigns.    

        (a)    Assignments Generally.    The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) neither
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted

46

--------------------------------------------------------------------------------

assignment or transfer by either Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

        (b)    Assignments by Lenders.    

        (i)    Assignments Generally.    Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

        (A)  the Borrowers, provided that no consent of the Borrowers shall be
required for an assignment to a Lender, an Affiliate of a Lender or, if an Event
of Default has occurred and is continuing, any other assignee;

        (B)  the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or, of any Commitment to an assignee that is a Lender with
a Commitment immediately prior to giving effect to such assignment; and

        (C)  the respective Swingline Lender in the case of an assignment of all
or a portion of a Commitment or any Lender's obligations in respect of its
Swingline Exposure.

        (ii)    Certain Conditions to Assignments.    Assignments shall be
subject to the following additional conditions:

        (A)  except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender's Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Acceptance with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrowers and the Administrative Agent otherwise consent, provided that no
such consent of the Borrowers shall be required if an Event of Default has
occurred and is continuing;

        (B)  each partial assignment of any Class of Commitments or Loans shall
be made as an assignment of a proportionate part of all the assigning Lender's
rights and obligations under this Agreement in respect of such Class of
Commitments and Loans, except that this subclause (B) shall not apply to rights
in respect of outstanding Competitive Loans;

        (C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500;

        (D)  the assignee, if it shall not already be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire; and

        (E)  in the case of an assignment to a CLO, the assigning Lender shall
retain the sole right to approve any amendment, modification or waiver of any
provision of this Agreement, provided that the Assignment and Acceptance between
such Lender and such CLO may provide that such Lender will not, without the
consent of such CLO, agree to

47

--------------------------------------------------------------------------------




any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such CLO.

        (iii)    Effectiveness of Assignments.    Subject to acceptance and
recording thereof pursuant to paragraph (c) of this Section, from and after the
effective date specified in each Assignment and Acceptance the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

        (c)    Maintenance of Register by the Administrative Agent.    The
Administrative Agent, acting for this purpose as an agent of the Borrowers,
shall maintain at one of its offices in New York City a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amount of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the "Register"). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

        (d)    Effectiveness of Assignments.    Upon its receipt of a duly
completed Assignment and Acceptance executed by an assigning Lender and an
assignee, the assignee's completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

        (e)    Participations.    Any Lender may, without the consent of the
Borrowers, the Administrative Agent or any Swingline Lender, sell participations
to one or more banks or other entities (a "Participant") in all or a portion of
such Lender's rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided that (i) such
Lender's obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender's rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, each Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment

48

--------------------------------------------------------------------------------




pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.17(d)
as though it were a Lender hereunder.

        (f)    Limitations on Rights of Participants.    A Participant shall not
be entitled to receive any greater payment under Section 2.14, 2.15 or 2.16 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrowers' prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrowers are notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Borrowers, to comply with Section 2.16(e) as though it were a
Lender.

        (g)    Certain Pledges.    Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any such pledge or assignment to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such assignee for such Lender as a party hereto.

        (h)    No Assignments to the Borrowers or Affiliates.    Anything in
this Section to the contrary notwithstanding, no Lender may assign or
participate any interest in any Loan held by it hereunder to either Borrower or
any of its respective Affiliates or Subsidiaries without the prior consent of
each Lender.

        (i)    Special Purpose Vehicles.    Notwithstanding anything to the
contrary contained herein, any Lender (a "Granting Lender") may grant to a
special purpose funding vehicle (an "SPC") of such Granting Lender, identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrowers, the option to provide all or any part of
any Loan that such Granting Lender would otherwise be obligated to make,
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall make such
Loan pursuant to the terms hereof, and (iii) the rights of any such SPC shall be
derivative of the rights of the Granting Lender, and such SPC shall be subject
to all of the restrictions upon the Granting Lender herein contained. Each SPC
shall be conclusively presumed to have made arrangements with its Granting
Lender for the exercise of voting and other rights hereunder in a manner which
is acceptable to the SPC, the Administrative Agent, the Lenders and the
Borrowers, and each of the Administrative Agent, the Lenders and the Borrowers
shall be entitled to rely upon and deal solely with the Granting Lender with
respect to Loans made by or through its SPC. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by the Granting Lender. Each party hereto
hereby agrees (which agreement shall survive the termination of this Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceedings under the laws of the United States or any State thereof,
in respect of claims arising out of this Agreement, provided that the Granting
Lender for each SPC hereby agrees to indemnify, save and hold harmless each
other party hereto for any loss, cost, damage and expense arising out of their
inability to institute any such proceeding against its SPC. In addition,
notwithstanding anything to the contrary contained in this Section 9.04(i), any
SPC may (i) with the prior written consent of the relevant Borrower and the
Administrative Agent (which consents shall not be unreasonably withheld) but
without paying any processing fee therefor, assign all or a portion of its
interests in any Loans to its Granting Lender or to any financial institutions

49

--------------------------------------------------------------------------------




providing liquidity and/or credit facilities to or for the account of such SPC
to fund the Loans made by such SPC or to support the securities (if any) issued
by such SPC to fund such Loans (but nothing contained herein shall be construed
in derogation of the obligation of the Granting Lender to make Loans hereunder),
provided that neither the consent of the SPC or of any such assignee shall be
required for amendments or waivers hereunder except for those amendments or
waivers for which the consent of participants is required under Section 9.02,
and (ii) disclose on a confidential basis (in the same manner described in
Section 9.12) any non-public information relating to its Loans to any rating
agency, commercial paper dealer or provider of a surety, guarantee or credit or
liquidity enhancement to such SPC.

        SECTION 9.05.    Survival.    All covenants, agreements, representations
and warranties made by the Borrowers herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

        SECTION 9.06.    Counterparts; Integration; Effectiveness.    This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page to this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

        SECTION 9.07.    Severability.    Any provision of this Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

        SECTION 9.08.    Right of Setoff.    If an Event of Default shall have
occurred and be continuing, each Lender is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other indebtedness at any time owing by such Lender to or
for the credit or the account of the relevant Borrower against any of and all
the obligations of such Borrower now or hereafter existing under this Agreement
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

50

--------------------------------------------------------------------------------


        SECTION 9.09.    Governing Law; Jurisdiction; Etc.    

        (a)    Governing Law.    This Agreement shall be construed in accordance
with and governed by the law of the State of New York.

        (b)    Submission to Jurisdiction.    Each Borrower hereby irrevocably
and unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrowers or their respective
properties in the courts of any jurisdiction.

        (c)    Waiver of Venue.    Each Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

        (d)    Service of Process.    Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

        SECTION 9.10.    WAIVER OF JURY TRIAL.    EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

        SECTION 9.11.    Headings.    Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

        SECTION 9.12.    Treatment of Certain Information; Confidentiality.    

        (a)    Treatment of Certain Information.    Each Borrower acknowledges
that from time to time financial advisory, investment banking and other services
may be offered or provided to such Borrower or one or more of its Subsidiaries
(in connection with this Agreement or otherwise) by any Lender or by one or more
subsidiaries or affiliates of such Lender and each Borrower hereby authorizes
each Lender to share any information delivered to such Lender by such Borrower
and its Subsidiaries pursuant to this Agreement, or in connection with the
decision of such Lender to enter into this Agreement, to any such subsidiary or
affiliate, it being understood that any such

51

--------------------------------------------------------------------------------

subsidiary or affiliate receiving such information shall be bound by the
provisions of paragraph (b) of this Section as if it were a Lender hereunder.
Such authorization shall survive the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

        (b)    Confidentiality.    Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (ii) to the extent requested
by any regulatory authority, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this paragraph, to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (vii) with the consent of the
Borrowers or (viii) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this paragraph or (B) becomes
available to the Administrative Agent or any Lender on a nonconfidential basis
from a source other than the Borrowers. In the event that the Administrative
Agent or a Lender receives a request to disclose any information pursuant to
clause (iii) of the previous sentence, the party receiving such request agrees,
to the extent reasonably practicable and permitted by applicable law (a) to
promptly notify the Borrowers of such request in writing, (b) to consult with
the Borrowers on the advisability of taking steps to resist or narrow such
request, and (c) if, based on the advice of counsel to the Administrative Agent
or the Lender, as the case may be, disclosure is required, to notify the
Borrowers and cooperate reasonably with the Borrowers in any attempt that the
Borrowers may make to obtain an order or other reliable assurance that
confidential treatment will be accorded to designated portions of such
information, provided that the Borrowers shall pay all expenses incurred by or
asserted against the Administrative Agent or such Lender, as the case may be,
arising out of, in connection with, or as a result of such cooperation.
Notwithstanding the foregoing, if, based on the advice of counsel to the
Administrative Agent or the Lender, as the case may be, disclosure is required
in the circumstances described above, disclosure may be made, subject to
compliance with the previous sentence. For the purposes of this paragraph,
"Information" means all information received from either Borrower relating to
such Borrower or its business, other than any such information that is available
to the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by such Borrower; provided that, in the case of information received
from such Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

52

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

    WASHINGTON MUTUAL, INC.
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
WASHINGTON MUTUAL FINANCE CORPORATION
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
LENDERS
 
 
JPMORGAN CHASE BANK, individually and as a Swingline Lender and as
Administrative Agent
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
BANK OF AMERICA, N.A.
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
BANK ONE, N.A.
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
CITIBANK, N.A.
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
DEUTSCHE BANK AG, NEW YORK BRANCH AND/OR CAYMAN ISLANDS BRANCH
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    

--------------------------------------------------------------------------------


 
 
CREDIT SUISSE FIRST BOSTON ACTING THROUGH ITS CAYMAN ISLANDS BRANCH
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
ABN AMRO N.V.
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
THE BANK OF NEW YORK
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
BEAR STEARNS CORPORATE LENDING
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
LEHMAN BROTHERS BANK, FSB
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
MERRILL LYNCH BANK USA
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
MORGAN STANLEY BANK
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
WACHOVIA BANK, N.A.
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    

--------------------------------------------------------------------------------


 
 
WESTDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
UNION BANK OF CALIFORNIA
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
BANK OF MONTREAL
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    

--------------------------------------------------------------------------------

Schedule I

Commitments

LENDER


--------------------------------------------------------------------------------

  Commitment ($)

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK     70,000,000 BANK OF AMERICA, N.A.     60,000,000 BANK
ONE, N.A.     60,000,000 CITIBANK, N.A.     60,000,000 DEUTSCHE BANK AG, NEW
YORK BRANCH AND/OR CAYMAN ISLANDS BRANCH     50,000,000 WELLS FARGO BANK,
NATIONAL ASSOCIATION     50,000,000 CREDIT SUISSE FIRST BOSTON ACTING THROUGH
ITS CAYMAN ISLANDS BRANCH     50,000,000 ABN AMRO N.V.     40,000,000 THE BANK
OF NEW YORK     40,000,000 BEAR STEARNS CORPORATE LENDING     40,000,000 LEHMAN
COMMERCIAL PAPER INC.     40,000,000 MERRILL LYNCH BANK USA     40,000,000
MORGAN STANLEY BANK     40,000,000 WACHOVIA BANK, N.A.     40,000,000
WESTDEUTSCHE LANDESBANK GIROZENTRALE, NEW YORK BRANCH     40,000,000 UNION BANK
OF CALIFORNIA     40,000,000 BANK OF MONTREAL     40,000,000
TOTAL
 
$
800,000,000

--------------------------------------------------------------------------------

Schedule II

MATERIAL AGREEMENTS AND LIENS

Part A—

Material Agreements

        1.    Indenture dated as of February 8, 1996 between Washington Mutual
Bank, FA (under its prior name, American Savings Bank, F.A.) and The Bank of New
York, as trustee, pursuant to which Washington Mutual Bank, FA issued its 6.625%
Subordinated Notes due February 15, 2006.

        2.    Indenture dated as of August 15, 1997 between Home Savings of
America, FSB and the First National Bank of Chicago, as trustee, pursuant to
which Home Savings of America, FSB issued its 6.5% Subordinated Notes due
August 15, 2004.

        3.    Advances and Security Agreement dated as of October 1, 1997
between Washington Mutual Bank, FA (under its prior name, American Savings Bank,
F.A.) and the Federal Home Loan Bank of San Francisco.

        4.    Tax Sharing Agreement among Washington Mutual Bank, FA, Washington
Mutual, Inc., Washington Mutual Bank fsb, Washington Mutual Bank, New American
Capital, Inc. and Washington Mutual Finance Corporation (under its prior name,
Aristar, Inc.) dated March 30, 1998, as amended August 31, 1999.

        5.    Assistance Agreement dated as of December 28, 1988 between
Washington Mutual Bank, FA (under its prior name, American Savings Bank, F.A.),
Keystone Holdings, Inc., New American Holdings, Inc., New American
Capital, Inc., N.A. Capital Holdings, Inc., New West Federal Savings and Loan
Association and the Federal Savings and Loan Insurance Corporation.

        6.    Advances, Collateral Pledge and Security Agreement made as of
April 20, 1999, between Bank United (predecessor to Washington Mutual Bank, FA)
and the Federal Home Loan Bank of Dallas

        7.    Indenture dated as of dated as of August 1, 1992 between Fleet
Mortgage Group, Inc. and NationsBank of Georgia, N.A. (as amended by four
supplemental indentures), pursuant to which Fleet Mortgage Group, Inc. issued
its 7.06% Senior Notes due July 26, 2002, its 7.05% Senior Notes due July 26,
2002, its 6.76% Senior Notes due May 7, 2003, its 6.70% Senior Notes due May 19,
2003 and its 6.84% Senior Notes due May 21, 2003.

        8.    Indenture dated as of April 30, 2001 between Washington
Mutual, Inc. and The Bank of New York, pursuant to which Washington Mutual, Inc.
issued its 5.375% Subordinated Debentures due July 1, 2041.

        9.    Purchase Contract Agreement dated as of August 10, 1999 between
Bank United Corp. and The First National Bank of Chicago (as amended) and Pledge
Agreement dated as of August 10, 1999 among Bank United Corp., The Bank of New
York and The First National Bank of Chicago (as amended), pursuant to which Bank
United Corp. issued its 8% Premium Income Equity Securities subject to mandatory
redemption on August 16, 2004.

        10.  Indenture dated as of September 12, 1990 between Great Western
Financial Corporation and Harris Trust and Savings Bank, pursuant to which Great
Western Financial Corporation issued its 8.250% subordinated notes due
December 31, 2025 and its 8.206% subordinated deferrable interest notes due
February 1, 2027.

        11.  Indenture dated as of December 3, 1996 between H.F. Ahmanson &
Company and The First National Bank of Chicago, pursuant to which H.F.
Ahmanson & Company issued its 8.360% subordinated notes due December 1, 2026.

        12.  Indenture dated as of May 30, 1997 between Washington Mutual, Inc.
and The Bank of New York pursuant to which Washington Mutual, Inc. issued its
8.375% junior subordinated debentures due June 1, 2027.

--------------------------------------------------------------------------------


Outstanding Debt Securities

WMI   —   Washington Mutual, Inc. and its subsidiaries (other than those
specifically set forth below) WMF   —   Washington Mutual Finance Corporation
and its subsidiaries WMBFA   —   Washington Mutual Bank, FA and its subsidiaries
NACI   —   New American Capital, Inc. and its subsidiaries WMB   —   Washington
Mutual Bank and its subsidiaries

        This chart does not include intercompany debt obligations of WMI or any
of its subsidiaries.

        Securities marked with an asterisk (*) are guaranteed by WMI.

ISSUER

--------------------------------------------------------------------------------

  SECURITY

--------------------------------------------------------------------------------

  COUPON

--------------------------------------------------------------------------------

  MATURITY

--------------------------------------------------------------------------------

  PRINCIPAL
AMOUNT

--------------------------------------------------------------------------------

WMI   Senior Note   9.00%   12/19/02   $250,000,000.00 WMI   Senior Note  
8.250%   10/01/2002   $250,000,000.00 WMI   Subordinated Note   7.875%  
09/01/2004   $125,000,000.00 WMI   Senior Note   7.500%   08/15/2006  
$750,000,000.00 WMI   Senior Note   7.500%   08/15/2006   $250,000,000.00 WMI  
Senior Note   5.625%   01/15/2007   $1,000,000,000.00 WMI   Subordinated Note  
8.250%   04/01/2010   $500,000,000.00 WMI   Junior Subordinate Debentures (trust
preferred transaction)   8.375%   06/01/2027   $400,000,000.00 WMI  
Subordinated Notes (trust preferred transaction)   8.36%   12/01/2026  
$150,000,000.00 WMI   Subordinated Notes (trust preferred transaction)   9.33%  
05/06/2027   $200,000,000.00 WMI   Senior Note   7.250%   08/15/2005  
$150,000,000.00 WMI   Subordinated Debenture (Trust Preferred Income Equity
Redeemable Securities transaction)   5.375%   07/01/2041   $1,150,000,000.00 WMI
  PIES (Premium Income Equity Securities)   8.000% (7.250% dividend on
underlying preferred stock + 0.750% contract payment)   08/16/2002 automatic
settlement of PIES (preferred stock manditorily redeemed 08/16/2004)  
$100,000,000.00

2

--------------------------------------------------------------------------------

WMI   Subordinated Note   8.875%   05/01/2007   $220,000,000.00 WMBFA   Senior
Note*   6.760%   05/07/2003   $3,000,000.00 WMBFA   Senior Note*   6.700%  
05/19/2003   $2,000,000.00 WMBFA   Senior Note*   6.840%   05/21/2003  
$50,000,000.00 WMBFA   Senior Note*   7.060%   07/26/2002   $60,000,000.00 WMBFA
  Senior Note*   7.050%   07/26/2002   $10,000,000.00 WMBFA   Subordinated Note
  8.000%   03/15/2009   $150,000,000.00 WMBFA   Senior Note   9.500%  
09/15/2017   $200,000,000.00 WMBFA   Subordinated Note   6.500%   08/15/2004  
$125,000,000.00 WMBFA   Subordinated Note   6.625%   02/15/2006  
$100,000,000.00 WMBFA   Subordinated Note   6.875%   06/15/2011  
$1,000,000,000.00 WMBFA   Senior Note   3 Month LIBOR + 32 basis points  
05/14/2004   $1,000,000,000.00 WMBFA   Senior Note   3 Month LIBOR + 18 basis
points   05/14/2003   $200,000,000.00 WMBFA   Senior Note   3 Month LIBOR + 30
basis points   05/17/2004   $300,000,000.00 WMBFA   Senior Note   3 Month LIBOR
+ 8 basis points (initially)   05/24/2002 (periodically extendible until
08/24/2006 )   $149,700,000.00 WMBFA   Senior Note   3 Month LIBOR + 17 basis
points   05/29/2003   $250,000,000.00 WMBFA   Senior Note   3 Month LIBOR + 17
basis points   5/30/2003   $50,000,000.00 WMBFA   Senior Note   3 Month LIBOR +
15 basis points   06/16/2003   $150,000,000.00 WMBFA   Senior Note   3 Month
LIBOR + 12 basis points   12/16/2002   $100,000,000.00 WMBFA   Senior Note   3
Month LIBOR + 35 basis points   07/25/2006   $750,000,000.00 WMBFA   Senior Note
  3 Month LIBOR + 8 basis points   08/24/2002   $69,000,000.00 WMBFA   Senior
Note   3 Month LIBOR + 12 basis points   11/25/2002   $21,300,000.00 WMBFA  
Senior Note   3 Month LIBOR + 8 basis points   11/25/2002   $260,000,000.00
WMBFA   Senior Note   3 Month LIBOR + 28 basis points   08/09/2004  
$50,000,000.00 WMBFA   Medium Term Note   7.29%   08/19/2003   $16,000,000.00
WMBFA   Medium Term Note   7.34%   08/20/2003   $5,000,000.00 WMBFA   Medium
Term Note   7.315%   08/25/2003   $5,000,000.00 WMF   Senior Note   8.250%  
06/15/2005   $450,000,000.00 WMF   Senior Note   6.300%   10/01/2002  
$150,000,000.00 WMF   Senior Note   5.850%   01/27/2004   $200,000,000.00 WMF  
Senior Note   7.250%   06/15/2006   $250,000,000.00 WMF   Senior Note   7.375%  
09/01/2004   $300,000,000.00 WMF   Senior Note   6.500%   11/15/2003  
$150,000,000.00 WMF   Senior Note   6.250%   05/15/06   $500,000,000.00

3

--------------------------------------------------------------------------------

WMF   Senior Note   6.875%   05/15/11   $500,000,000.00 WMB   Senior Note   3
Month LIBOR + 15 basis points   06/5/2003   $100,000,000.00 WMB   Senior Note  
4.57%   07/01/2004   $50,000,000.00 WMB   Senior Note   3 Month LIBOR + 15 basis
points   06/07/2004   $100,000,000.00 NACI   Subordinated Note (trust preferred
transaction)   8.250%   12/31/2025   $100,000,000.00 NACI   Subordinated
Deferrable Interest Note (trust preferred transaction)   8.206%   02/01/2027  
$300,000,000.00     Total:           $13,721,000,000.00

Part B—Liens

        None.

4

--------------------------------------------------------------------------------


Schedule III

Litigation

        Several of Finance's subsidiaries and their current and former employees
are defendants in a number of suits pending in the state and federal courts of
Mississippi. The lawsuits generally allege unfair lending and insurance related
practices. Similar suits are pending against other financial services companies
in Mississippi. In one of the pending cases, Carolyn Baker, et al. v. Washington
Mutual Finance Group, LLC f/k/a City Finance Company, a jury awarded just over
$71 million against one of Finance's subsidiaries, Washington Mutual Finance
Group, LLC, a Delaware limited liability company ("WMF Group"). Pursuant to a
motion filed by WMF Group, the trial court reduced the verdict to just over
$53 million. WMF Group is in the process of appealing the verdict and has posted
a bond to stay execution on the judgment pending the appellate court's ruling.
The appeal will be based on numerous grounds, including the gross inequity
between the alleged economic losses of only $12,000 and the actual jury award.
Based upon information presently available, we believe that the total amounts
that will ultimately be paid, if any, arising from these lawsuits and
proceedings will not have a material adverse effect on our consolidated results
of operations and financial position.

--------------------------------------------------------------------------------


Schedule IV

Environmental Matters

        None.

--------------------------------------------------------------------------------

Schedule V

Subsidiaries

PRINCIPAL SUBSIDIARIES OF WASHINGTON MUTUAL, INC.

•Washington Mutual Bank, FA, a federal savings association, all of the common
stock of which is held by New American Capital, Inc., a Delaware corporation,
and all of the preferred stock of which is held by Washington Mutual, Inc. New
American Capital, Inc. is a wholly owned direct subsidiary of Washington
Mutual, Inc.

•Washington Mutual Bank, a Washington state chartered stock savings bank, a
wholly owned direct subsidiary of Washington Mutual, Inc.

•Long Beach Mortgage Company, a Delaware corporation, a wholly owned direct
subsidiary of Washington Mutual, Inc.

•Washington Mutual Bank fsb, a federal savings bank, a wholly owned direct
subsidiary of Washington Mutual, Inc..

•Washington Mutual Finance Corporation, a Delaware corporation, is a wholly
owned direct subsidiary of Great Western Service Corporation Two, a California
corporation, which is a wholly owned direct subsidiary of New American
Capital, Inc., a Delaware corporation. New American Capital, Inc. is a wholly
owned direct subsidiary of Washington Mutual, Inc.

SUBSIDIARIES OF WASHINGTON MUTUAL FINANCE CORPORATION

•The following entities are wholly owned direct subsidiaries of Washington
Mutual Finance Corporation, except for the three indirect subsidiaries, as
noted.

1.Aristar Agency, Inc., a Delaware corporation

2.Aristar Insurance Company, a South Carolina corporation

3.Aristar Management, Inc., a Florida corporation

4.City Holdings Reinsurance Life Company, an Arizona corporation

5.Domestic Finance Corporation, a Pennsylvania corporation (inactive)

6.Domestic Acceptance Company, a Pennsylvania corporation(inactive)

7.Washington Mutual Finance, Inc. of Kansas, a Kansas corporation, which does
business in Missouri under the name "Washington Mutual Finance Incorporated of
Kansas"

8.Blazer Consumer Discount Company, a Pennsylvania corporation

9.Public Finance Corporation, a West Virginia corporation doing business as
"Washington Mutual Finance"

10.Western Financial Funding Company, a California corporation

•Integrated Funding Company, a California corporation, a wholly owned direct
subsidiary of Western Financial Funding Company



11.Blazer Financial Corporation, a Louisiana corporation

•First Community Industrial Bank, a Colorado corporation, a wholly owned direct
subsidiary of Blazer Financial Corporation



12.Blazer Financial Services, Inc. a New Jersey corporation

13.Blazer Financial Services, Inc. a New York corporation

14.Blazer Financial Services, Inc. an Ohio corporation

--------------------------------------------------------------------------------

15.Blazer Financial Services, Inc. a Pennsylvania corporation

16.Blazer Financial Services, Inc. a Wisconsin corporation

17.Blazer Financial Services, Inc. an Idaho corporation doing business as
"Washington Mutual Finance"

18.Blazer Financial Services, Inc. a New Mexico corporation doing business as
"Washington Mutual Finance"

19.Western Credit Services, Co., an Oregon corporation doing business as
"Washington Mutual Finance"

20.Washington Mutual Finance, Inc., a California corporation

21.Washington Mutual Finance, Inc., an Ohio corporation

22.Washington Mutual Finance, Inc., a Utah corporation

23.Blazer Financial Services of Indiana, Inc., an Indiana corporation

24.Blazer Financial Services of Miami, Inc., a Florida corporation

25.Blazer Financial Services of Midway, Inc., a Delaware corporation

26.Washington Mutual Finance of Mississippi, LLC, a Delaware limited liability
Company

27.Washington Mutual Finance of Florida, LLC, a Delaware limited liability
company

28.Washington Mutual Finance of North Carolina, LLC, a Delaware limited
liability company

29.Washington Mutual Finance of Virginia, LLC, a Delaware limited liability
company

30.Washington Mutual Finance, LLC, a Delaware limited liability company

31.Washington Mutual Finance Group, LLC, a Delaware limited liability company

32.Alabama Service Agency, LLC, an Alabama limited liability company

33.Washington Mutual Finance of Texas, LLC, a Delaware limited liability company

34.Washington Mutual Finance Asset Holdings, LLC, a Delaware limited liability
company

•Washington Mutual Finance, LP, a Texas limited partnership whose general
partner is Washington Mutual Finance of Texas, LLC and whose limited partner is
Washington Mutual Finance Asset Holdings, LLC



35.WMFC Acceptance, LLC, a Delaware limited liability company

2

--------------------------------------------------------------------------------



EXHIBIT A

[Form of Assignment and Acceptance]

ASSIGNMENT AND ACCEPTANCE

        Reference is made to the Three-Year Credit Agreement dated as of
August 12, 2002 (as amended and in effect on the date hereof, the "Agreement"),
between Washington Mutual, Inc., Washington Mutual Finance Corporation, the
Lenders named therein and JPMorgan Chase Bank, as Administrative Agent for the
Lenders. Terms defined in the Agreement are used herein with the same meanings.

        The Assignor named below hereby sells and assigns, without recourse, to
the Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the "Assigned Interest") in the Assignor's
rights and obligations under the Agreement, including the interests set forth
below in the Commitment of the Assignor on the Assignment Date and Competitive
Loans and Syndicated Loans owing to the Assignor which are outstanding on the
Assignment Date, together with unpaid interest accrued on the assigned Loans to
the Assignment Date, and the amount, if any, set forth below of the fees accrued
to the Assignment Date for account of the Assignor. The Assignee hereby
acknowledges receipt of a copy of the Agreement. From and after the Assignment
Date (i) the Assignee shall be a party to and be bound by the provisions of the
Agreement and, to the extent of the interests assigned by this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent of the interests assigned by this Assignment and
Acceptance, relinquish its rights and be released from its obligations under the
Agreement.

        This Assignment and Acceptance is being delivered to the Administrative
Agent together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 2.16(e) of the
Agreement, duly completed and executed by the Assignee, and (ii) if the Assignee
is not already a Lender under the Agreement, an Administrative Questionnaire in
the form supplied by the Administrative Agent, duly completed by the Assignee.
The [Assignee/Assignor] shall pay the fee payable to the Administrative Agent
pursuant to Section 9.04(b) of the Agreement.

        This Assignment and Acceptance shall be governed by and construed in
accordance with the law of the State of New York.

--------------------------------------------------------------------------------

Date of Assignment:

Legal Name of Assignor:

Legal Name of Assignee:

Assignee's Address for Notices:

Effective Date of Assignment
("Assignment Date")(1):

--------------------------------------------------------------------------------

(1)Must be at least five Business Days after execution hereof by all required
parties.


Facility


--------------------------------------------------------------------------------

  Principal Amount
Assigned (and
identifying
information as to
individual
Competitive Loans)

--------------------------------------------------------------------------------

  Percentage Assigned of
Facility/Commitment
(set forth, to at
least 8 decimals, as a
percentage of the
Facility and the
aggregate Commitments
of all Lenders
thereunder)

--------------------------------------------------------------------------------

  Commitment Assigned:   $       %
Syndicated Loans:
 
 
 
 
 
 
Competitive Loans:
 
 
 
 
 
 
Fees Assigned (if any):
 
 
 
 
 
 

        The terms set forth above and below are hereby agreed to:

    [NAME OF ASSIGNOR], as Assignor
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    
 
 
[NAME OF ASSIGNEE], as Assignee
 
 
By:
 
 
 
         

--------------------------------------------------------------------------------

        Name:             Title:    

2

--------------------------------------------------------------------------------

        The undersigned hereby consent to the within assignment:(2)

--------------------------------------------------------------------------------

(2)Consents to be included to the extent required by Section 9.04(b) of the
Agreement.


WASHINGTON MUTUAL, INC.    
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

        Name:             Title:        
WASHINGTON MUTUAL FINANCE CORPORATION
 
 
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

        Name:             Title:        
JPMORGAN CHASE BANK, as Administrative Agent [and as a Swingline Lender]
 
 
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

        Name:             Title:        
[                        ], as a Swingline Lender
 
 
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

        Name:             Title:        
[                        ], as a Swingline Lender
 
 
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

        Name:             Title:        
[                        ], as a Swingline Lender
 
 
By:
 
 
 
 
 
     

--------------------------------------------------------------------------------

        Name:             Title:        

3

--------------------------------------------------------------------------------

EXHIBIT B

[Form of Opinion of Counsel to the Borrowers]

August 12, 2002

To the Lenders party to the Agreement
referred to below and JPMorgan Chase Bank,
as Administrative Agent

Re:Washington Mutual, Inc./Washington Mutual Finance Corporation

Ladies and Gentlemen:

        We have acted as counsel to Washington Mutual, Inc., a Washington
corporation ("WMI"), and its wholly owned, indirect subsidiary Washington Mutual
Finance Corporation, a Delaware corporation ("Finance" and together with WMI,
the "Borrowers"), in connection with the Three-Year Credit Agreement, dated as
of August 12, 2002, between the Borrowers, the lenders party thereto and
JPMorgan Chase Bank, as Administrative Agent (the "Agreement"). This opinion is
rendered to you pursuant to Section 4.01(b) of the Agreement. Capitalized terms
used without definition in this opinion have the meanings given to them in the
Agreement.

I.

        We have assumed the authenticity of all records, documents and
instruments submitted to us as originals, the genuineness of all signatures, the
legal capacity of natural persons and the conformity to the originals of all
records, documents and instruments submitted to us as copies. We have based our
opinion upon our review of the following records, documents, instruments and
certificates and such additional certificates relating to factual matters as we
have deemed necessary or appropriate for our opinion:

(a)The Agreement;

(b)The Articles of Incorporation of WMI certified by the Washington Secretary of
State as of [                        ], 2002, and certified to us by an officer
of WMI as being complete and in full force and effect as of the date of this
opinion and the Articles of Incorporation of Finance certified by the Delaware
Secretary of State as of [                        ], 2002, and certified to us
by an officer of Finance as being complete and in full force and effect as of
the date of this opinion;

(c)The Bylaws of WMI certified to us by an officer of WMI as being complete and
in full force and effect as of the date of this opinion, and the Bylaws of
Finance certified to us by an officer of Finance as being complete and in full
force and effect as of the date of this opinion;

(d)Records certified to us by an officer of WMI as constituting all records of
proceedings and actions of the board of directors of WMI relating to the
transactions contemplated by the Agreement, and records certified to us by an
officer of Finance as constituting all records of proceedings and actions of the
board of directors of Finance relating to the transactions contemplated by the
Agreement;

(e)A Certificate of Existence/Authorization relating to WMI issued by the
Washington Secretary of State, dated [                        ], 2002, and a
certificate relating to Finance's incorporation and good standing issued by the
Delaware Secretary of State, dated [                        ], 2002; and

(f)Certificates relating to the Subsidiaries listed in Annex I to this opinion,
specifically (i) in the case of Washington Mutual Bank, a Certificate of Good
Standing issued by the Washington State Department of Financial Institutions,
and (ii) in the case of Washington Mutual Bank, FA., a Certificate of Corporate
Existence issued by the Office of Thrift Supervision.

--------------------------------------------------------------------------------



        Our opinions expressed in Paragraphs 1, 2, 3 and 4 of Part III as to the
due incorporation/organization and valid existence of WMI, Finance and the
Subsidiaries listed in Annex I hereto is based solely upon the certificates
enumerated in paragraphs (e) and (f) above. We have made no additional
investigation after the respective dates of those Certificates of
Existence/Authorization in rendering our opinion expressed in Paragraphs 1, 2, 3
and 4 of Part III.

        In connection with our opinions in Paragraphs 10 and 11 of Part III
relating to the agreements and instruments of WMI and Finance, we have not
reviewed, and express no opinion on, (i) financial covenants or similar
provisions requiring financial calculations or determinations to ascertain
compliance, (ii) provisions relating to the occurrence of a "material adverse
event" or words of similar import or (iii) parol evidence bearing on
interpretation or construction. Moreover, to the extent that any agreement or
instrument is governed by the laws of any jurisdiction other than the State of
Washington, our opinion relating to those agreements and instruments is based
solely upon the plain meaning of their language without regard to interpretation
or construction that might be indicated by the laws governing those agreements
and instruments.

        Where our opinion relates to our "knowledge," that knowledge is based
upon our examination of the records, documents, instruments and certificates
enumerated or described above and the actual contemporaneous knowledge of
attorneys in this firm who are currently involved in legal representation of WMI
and Finance in connection with the Agreement. We have not examined any records
of any court, administrative tribunal or other similar entity in connection with
our opinion.

II.

        We express no opinion as to:

        A.    The applicable choice of law rules that may affect the
interpretation or enforcement of the Agreement.

        B.    Any securities, tax, anti-trust, land use, safety, environmental
or hazardous materials laws, rules or regulations or laws, rules or regulations
applicable to either the lenders party to the Agreement or to the Administrative
Agent by virtue of their status as financial institutions engaged in business of
the type exemplified by the Agreement.

        C.    The effect on the respective obligations of WMI and Finance, and
your rights, under the Agreement of laws relating to fraudulent transfers and
fraudulent obligations set forth in Sections 544 and 548 of the federal
Bankruptcy Code and Chapter 19.40 of the Revised Code of Washington. We have
been advised by you or your counsel that you have obtained financial information
and other knowledge of the credit facilities, operations and business plan of
WMI and Finance sufficient to satisfy you that (i) neither WMI nor Finance was
either insolvent or inadequately capitalized immediately before the consummation
of the transactions contemplated by the Agreement, (ii) consummation of the
transactions contemplated by the Agreement will not render either WMI or Finance
insolvent or inadequately capitalized and (iii) neither WMI nor Finance intended
to incur, nor believed or reasonably should have believed that it would incur,
debts which it would not be able to pay as they mature.

        This opinion is limited to the federal laws of the United States of
America, the laws of the State of Washington, and the Delaware General
Corporation Law as it relates to corporate formalities, and we disclaim any
opinion as to the laws of any other jurisdiction. We further disclaim any
opinion as to any statute, rule, regulation, ordinance, order or other
promulgation of any regional or local governmental body or as to any related
judicial or administrative opinion.

2

--------------------------------------------------------------------------------

III.

        Based upon the foregoing and our examination of such questions of law as
we have deemed necessary or appropriate for the purpose of our opinion, and
subject to the limitations and qualifications expressed below, it is our opinion
that:

1.WMI has been duly incorporated and is validly existing under the laws of the
State of Washington.

2.Finance has been duly incorporated and is validly existing under the laws of
the State of Delaware.

3.Washington Mutual Bank, a Subsidiary of WMI listed in Annex I hereto, has been
duly organized under the laws of the State of Washington and is authorized to
transact a stock savings bank business in the State of Washington.

4.Washington Mutual Bank, FA, a Subsidiary of WMI listed in Annex I hereto, has
been duly chartered under the laws of the United States and its charter is in
full force and effect.

5.WMI has all requisite corporate power and corporate authority to enter into
and perform its obligations under the Agreement, to own its properties and to
carry on its business as, to our knowledge, it is now conducted.

6.Finance has all requisite corporate power and corporate authority to enter
into and perform its obligations under the Agreement, to own its properties and
to carry on its business as, to our knowledge, it is now conducted.

7.The Agreement has been duly authorized by all necessary corporate action on
the part of the Borrowers and has been duly executed and delivered on behalf of
the Borrowers.

8.Assuming that a court holds that the laws of the State of Washington govern
the interpretation and enforcement of the Agreement, rather than the laws of the
State of New York as stated in the Agreement, the Agreement is a valid and
binding obligation of each of the Borrowers, enforceable against each of the
Borrowers in accordance with its terms, subject, as to enforcement, (i) to
bankruptcy, insolvency, reorganization, arrangement, moratorium and other laws
of general applicability relating to or affecting creditors' rights and (ii) to
general principles of equity, whether such enforceability is considered in a
proceeding in equity or at law. We express no opinion as to whether the laws of
the State of New York or the laws of the State of Washington, or the laws of any
other jurisdiction, would be held to govern the interpretation and enforcement
of the Agreement.

9.No governmental consents, approvals, authorizations, registrations,
declarations or filings are required for the execution and delivery of the
Agreement on behalf of the Borrowers and consummation by the Borrowers of the
transactions contemplated by the Agreement except such as have been obtained or
made.

10.Neither the execution and delivery of the Agreement on behalf of WMI nor the
borrowing of money by WMI contemplated by the Agreement (i) conflicts with any
provision of the Articles of Incorporation or Bylaws of WMI, (ii) violates any
law applicable to WMI or (iii) results in a breach or violation of, or
constitutes a default under, any term of any agreement or instrument of which we
have knowledge to which WMI is a party or by which WMI is bound or to which WMI
is subject.

11.Neither the execution and delivery of the Agreement on behalf of Finance nor
the borrowing of money by Finance contemplated by the Agreement (i) conflicts
with any provision of the Articles of Incorporation or Bylaws of Finance,
(ii) violates any law applicable to Finance or (iii) results in a breach or
violation of, or constitutes a default under, any term of any

3

--------------------------------------------------------------------------------

agreement or instrument of which we have knowledge to which Finance is a party
or by which Finance is bound or to which Finance is subject.

12.We do not have knowledge of any action, suit or proceeding against Finance or
WMI that is either pending or has been threatened in writing reasonably likely
to have a material adverse effect, other than those set forth in Schedule III to
the Agreement.

IV.

        We further advise you that:

A.As noted, the enforceability of the Agreement is subject to the effect of
general principles of equity. These principles include, without limitation,
concepts of commercial reasonableness, materiality and good faith and fair
dealing. Assuming that a court holds that the laws of the State of Washington
govern the interpretation and enforcement of the Agreement, as applied to the
Agreement, these principles will require you to act reasonably, in good faith
and in a manner that is not arbitrary or capricious in the administration and
enforcement of the Agreement and will preclude you from invoking penalties for
defaults that bear no reasonable relation to the damage suffered or that would
otherwise work a forfeiture.

B.The effectiveness of indemnities, rights of contribution, exculpatory
provisions and waivers of the benefits of statutory provisions may be limited on
public policy grounds.

C.Assuming that a court holds that the laws of the State of Washington govern
the interpretation and enforcement of the Agreement, pursuant to RCW 4.84.330,
any provision in an agreement requiring a party to pay another party's
attorneys' fees and costs in actions to enforce the provisions of such agreement
will be construed to entitle the prevailing party in any action, whether or not
that party is the specified party, to be awarded its reasonable attorneys' fees,
costs and necessary disbursements.

D.Provisions of the Agreement requiring that waivers must be in writing may not
be binding or enforceable if a non-executory oral agreement has been created
modifying any such provision or an implied agreement by trade practice or course
of conduct has given rise to a waiver.

V.

        This opinion is rendered to each Lender party to the Agreement and
JPMorgan Chase Bank in connection with the Agreement and is solely for their
benefit. This opinion may not be relied upon by any other person, firm,
corporation or other entity, except any person, firm, corporation or other
entity that acquires an interest in the loans contemplated by the Agreement,
without our prior written consent. We disclaim any obligation to advise you of
any change of law that occurs, or any facts of which we become aware, after the
date of this opinion.

    Very truly yours,           HELLER EHRMAN WHITE & McAULIFFE LLP

4

--------------------------------------------------------------------------------

EXHIBIT C

[Form of Opinion of Special New York Counsel to JPMorgan]

August 12, 2002

To the Lenders party to the Agreement
referred to below and JPMorgan Chase Bank,
as Administrative Agent

Ladies and Gentlemen:

        We have acted as special New York counsel JPMorgan Chase Bank
("JPMorgan") in connection with the Three-Year Credit Agreement (the
"Agreement") dated as of August 12, 2002, between Washington Mutual, Inc.
("WAMU"), Washington Mutual Finance Corporation ("Finance" and, together with
WAMU, the "Borrowers"), the lenders party thereto and JPMorgan, as
Administrative Agent providing for loans to be made by said lenders to the
Borrowers in an aggregate principal amount not exceeding $800,000,000. Terms
defined in the Agreement are used herein as defined therein. This opinion letter
is being delivered pursuant to Section 4.01(c) of the Agreement.

        In rendering the opinions expressed below, we have examined the
following agreements, instruments and other documents:

        (a)  the Agreement; and

        (b)  such other documents as we have deemed necessary as a basis for the
opinions expressed below.

        In our examination, we have assumed the genuineness of all signatures,
the authenticity of all documents submitted to us as originals and the
conformity with authentic original documents of all documents submitted to us as
copies. When relevant facts were not independently established, we have relied
upon representations made in or pursuant to the Agreement.

        In rendering the opinions expressed below, we have assumed, with respect
to all of the documents referred to in this opinion letter, that:

        (i)    such documents have been duly authorized by, have been duly
executed and delivered by, and (except to the extent set forth in the opinions
expressed below as to the Borrowers) constitute legal, valid, binding and
enforceable obligations of, all of the parties to such documents;

        (ii)  all signatories to such documents have been duly authorized; and

        (iii)  all of the parties to such documents are duly organized and
validly existing and have the power and authority (corporate or other) to
execute, deliver and perform such documents.

        Based upon and subject to the foregoing and subject also to the comments
and qualifications set forth below, and having considered such questions of law
as we have deemed necessary as a basis for the opinions expressed below, we are
of the opinion that the Agreement constitutes the legal, valid and binding
obligation of the Borrowers, enforceable against each Borrower in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar laws relating
to or affecting the rights of creditors generally and except as the
enforceability of the Agreement is subject to the application of general
principles of equity (regardless of whether considered in a proceeding in equity
or at law), including (a) the possible unavailability of specific performance,
injunctive relief or any other equitable remedy and (b) concepts of materiality,
reasonableness, good faith and fair dealing.

        The foregoing opinions are subject to the following comments and
qualifications:

        (A)  The enforceability of Section 9.03 of the Agreement may be limited
by (i) laws rendering unenforceable indemnification contrary to Federal or state
securities laws and the public policy underlying such laws and (ii) laws
limiting the enforceability of provisions exculpating or exempting

--------------------------------------------------------------------------------

a party, or requiring indemnification of a party for, liability for its own
action or inaction, to the extent the action or inaction involves gross
negligence, recklessness, willful misconduct or unlawful conduct.

        (B)  The enforceability of provisions in the Agreement to the effect
that terms may not be waived or modified except in writing may be limited under
certain circumstances.

        (C)  We express no opinion as to (i) the effect of the laws of any
jurisdiction in which any Lender is located (other than the State of New York)
that limit the interest, fees or other charges such Lender may impose, (ii) the
last sentence of Section 2.17(d) of the Agreement and (iii) Section 9.09(b) of
the Agreement, insofar as such sentence relates to the subject matter
jurisdiction of the United States District Court for the Southern District of
New York to adjudicate any controversy related to the Agreement.

        The foregoing opinions are limited to matters involving the Federal laws
of the United States of America and the law of the State of New York, and we do
not express any opinion as to the laws of any other jurisdiction.

        At the request of our client, this opinion letter is, pursuant to
Section 4.01(c) of the Agreement, provided to you by us in our capacity as
special New York counsel to JPMorgan and may not be relied upon by any Person
for any purpose other than in connection with the transactions contemplated by
the Agreement without, in each instance, our prior written consent.

    Very truly yours,                  

RJW/WFC

2

--------------------------------------------------------------------------------



QuickLinks
